EXHIBIT 10.2

Execution Counterpart

THE FAIRMONT SCOTTSDALE PRINCESS

LOGO [g196352ex102cov.jpg]

PURCHASE AND SALE AGREEMENT

AMONG

SHR SCOTTSDALE, L.L.C.,

a Delaware limited liability company,

and

DTRS SCOTTSDALE, L.L.C.,

a Delaware limited liability company,

and

SHR SCOTTSDALE Z, L.L.C.,

a Delaware limited liability company,

COLLECTIVELY, AS SELLER

AND

FMT SCOTTSDALE OWNER, LLC

a Delaware limited liability company

and

WALTON/SHR FPH, LLC

a Delaware limited liability company

COLLECTIVELY, AS PURCHASER

June 9, 2011



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) is made to be effective as of
the 9th day of June, 2011 (the “Effective Date”), by and among:

(1) SHR SCOTTSDALE, L.L.C., a Delaware limited liability company (“SHR”), DTRS
SCOTTSDALE, L.L.C., a Delaware limited liability company (“DTRS”), and SHR
SCOTTSDALE Z, LLC, a Delaware limited liability company (“SHR Z”) (SHR, DTRS,
and SHR Z are collectively referred to as, “Seller”), each having an office at
200 West Madison Street, Suite 1700, Chicago, Illinois 60606, and

(2) FMT SCOTTSDALE OWNER, LLC, a Delaware limited liability company (“New Hotel
Owner”), WALTON/SHR FPH, LLC, a Delaware limited liability (“New Operating
Tenant”) (New Hotel Owner and New Operating Tenant are herein collectively
referred to as “Purchaser”), each having an office at 900 North Michigan Avenue,
Suite 1900, Chicago, Illinois 60611.

ARTICLE I

PURCHASE AND SALE

1.1 Agreement of Purchase and Sale. Subject to the terms and on the conditions
set forth in this Agreement (including, without limitation, Article III), Seller
agrees to sell and convey and Purchaser agrees to purchase the following:

(a) (i) SHR’s fee simple ownership of that certain land more particularly
described on Exhibit A-1 (the “Hotel Fee Component”), (ii) SHR’s leasehold
interest under the Ground Lease (as defined below) in that certain land more
particularly described on Exhibit A-2, and (iii) SHR Z’s fee simple ownership of
that certain land more particularly described on Exhibit A-3 (the “Vacant
Land”), each situated in Scottsdale, Arizona, and together with all and singular
the rights and appurtenances pertaining to such land, including any appurtenant
easements and any right, title and interest of Seller in and to adjacent
streets, alleys or rights-of-way (the property described in this clause (a) of
Section 1.1 is referred to collectively as the “Land”). The term “Ground Lease”
shall refer to that certain Lease dated as of December 30, 1985, by and between
the City of Scottsdale, Arizona, as landlord (the “City”), and the Scottsdale
Princess Partnership, as tenant, as amended by amendments dated as of
November 17, 1986, April 4, 1995, December 23, 2002 (including both a 3rd
amendment and a Wall and Sign Agreement) and reflected in a Memorandum of Ground
Lease and Right of First Refusal dated as of November 21, 1986;

(b) the buildings, structures, fixtures and other improvements on the Land,
including, without limitation, that certain hotel facility (“Hotel”) having
approximately 651 guest rooms, commonly known as “The Fairmont Scottsdale
Princess”, and related facilities and improvements (collectively, the
“Improvements”);

(c) all tangible personal property upon the Land or within the Improvements,
used in connection with the operation of the Land and the Improvements, but
excluding those items described on Exhibit B (the property described in clause
(c) of this Section 1.1 is referred to collectively as the “Personal Property”);



--------------------------------------------------------------------------------

(d) all of Seller’s right, title and interest in and to any leases, subleases,
licenses, concessions or similar agreements as to which it is a lessor,
sub-lessor, or licensor, including any security deposits held by or on behalf of
Seller (collectively, the “Leases”) more fully described on Exhibit C-1 (the
“Lease Schedule”);

(e) all plans and specifications, blue prints, architectural plans, engineering
diagrams and similar items located at the Hotel which relate exclusively to the
Hotel, to the extent the same are transferable (the “Plans and Specifications”);

(f) all of Seller’s right, title and interest in and to (i) all contracts and
agreements as more fully described on Exhibit C-2 (collectively, the “Operating
Agreements”) relating to the upkeep, repair, maintenance or operation of the
Land, Improvements or Personal Property which will extend beyond the date of
“Closing” (as such term is defined in Section 3.1) and any deposit held
thereunder, (ii) all existing warranties and guaranties issued to Seller in
connection with the Improvements or the Personal Property, and (iii) all leases
and purchase money security agreements for any equipment, machinery, vehicles,
furniture or other personal property located at the Hotel and any deposits made
by or on behalf of Seller as described on Exhibit C-3 (the “Equipment Leases”)
(the property described in clause (f) of Section 1.1 is referred to collectively
as the “Intangibles”);

(g) all transferable consents, authorizations, variances or waivers, licenses,
permits, certificates and approvals from any governmental or quasi-governmental
agency, department, board, commission, bureau or other entity or instrumentality
relating to the Land or the Improvements (collectively, the “Licenses”),
including, without limitation, those with respect to use, utilities, building,
fire, life safety, traffic and zoning (but excluding any alcoholic beverage
licenses) and any deposits made by or on behalf of Seller;

(h) all of Seller’s right, title and interest in and to all inventories of
supplies used in connection with the operation of the Hotel, including, without
limitation, paper goods, brochures, office supplies, unopened food and beverage
inventory, chinaware, glassware, flatware, table linens, soap, gasoline, fuel
oil, and other operational, engineering, maintenance, cleaning, housekeeping,
and guest supplies currently located at the Hotel or ordered for future use at
the Hotel as of Closing, subject to depletions, replacements and additions in
the ordinary course of operating the Hotel (provided that Seller shall maintain
its normal replenishment and replacement expenditures for such inventories until
the date of Closing), and subject to any applicable transfer and use
restrictions set forth in the Operating Agreements or the Leases (collectively,
the “Inventory”);

(i) the books, records, files, guest registers, rental and reservation records,
any customer or frequent guest lists of Seller, maintenance records and any
plans, specifications and operating manuals of or held in connection with the
operation and maintenance of the Hotel (collectively, the “Books”), exclusive of
(i) original Books which Seller desires to retain, provided that Seller provides
copies thereof to Purchaser, (ii) Seller’s income tax and accounting records,
except to the extent such records relate solely to the Hotel, and (iii) any
“Proprietary Materials” of the Operator (as defined below) defined in the Hotel
Management Agreement (as defined below);

 

2



--------------------------------------------------------------------------------

(j) the advance reservations and bookings for the Hotel, as the same may be
amended, canceled and renewed (the “Reservations”) and advance deposits made in
respect thereof (the “Reservation Deposits”);

(k) all of Seller’s right, title and interest in and to all United States, state
and foreign trademarks, service marks, certification marks, collective marks,
trade names, corporate names, d/b/as, business names, fictitious business names,
internet domain names, trade styles, logos, other source or business
identifiers, designs and general intangibles of a like nature, rights of
publicity and privacy pertaining to the names, likeness, signature and
biographical data of natural persons, and, with respect to any and all of the
foregoing: (i) all registrations and applications therefor, (ii) the goodwill of
the business symbolized thereby, (iii) all rights corresponding thereto
throughout the world, (iv) all rights to sue for past, present and future
infringement or dilution thereof or for any injury to goodwill, (v) all
licenses, claims, damages, and proceeds of suit arising therefrom, and (vi) all
payments and rights to payments arising out of the sale, lease, license
assignment or other disposition thereof, excepting, however, any Operator Names,
Operator Symbols or other Proprietary Materials of Operator, all as defined in
the Hotel Management Agreement. The property described in this clause (k) of
Section 1.1 is referred to as the “Intellectual Property”;

(l) all of Seller’s right title and interest to the assets listed on the Balance
Sheet attached as SCHEDULE 1 (the “Balance Sheet”), which Balance Sheet shall be
updated at Closing, including, without limitation, accounts receivable, cash
including cash on hand or on deposit in any house bank, operating account, other
account or reserve maintained by Seller or on Seller’s behalf in connection with
the Hotel (“Balance Sheet Assets”);

(m) all of DTRS’s right, title and interest in and to that certain Hotel
Management Agreement dated as of September 1, 2006 between DTRS and Fairmont
Hotels & Resorts (U.S.) Inc. (“Operator”), as amended by a First Amendment to
Hotel Management Agreement made as of                     , 2007 [sic], a Second
Amendment to Hotel Management Agreement made as of January 1, 2010, and a letter
agreement dated June 9, 2011 (collectively, the “Hotel Management Agreement”);

(n) all of DTRS’s right, title and interest in and to that certain Hotel
Employment Agreement dated as of September 1, 2006 (the “Employment Agreement”)
between DTRS and Scottsdale Princess Partnership, a general partnership formed
under the laws of Arizona (the “Employment Company”) (the Hotel Management
Agreement and the Employment Agreement are herein collectively referred to as
the “Hotel Agreements”; the Operator and the Employment Company are herein
collectively referred to as the “Hotel Operating Parties”); and

(o) all of Seller’s right, title and interest in (i) to that certain Bar
Management Agreement dated February 1, 2008 among Seller, Operator and Gerber
Group Scottsdale, LLC (“Gerber”) (the “Bar Agreement”), (ii) certain Restaurant
Management Agreement dated February 11, 2008 among Seller, Operator and The Mina
Group LLC (“Mina”) (the “Restaurant Agreement”), and (iii) that certain the Golf
Facility Reservations and Use and Licensing Agreement dated December 20, 1985
among seller, Operator and PGA Tour, Inc. (“PGA”) (as amended, “Golf
Agreement”).

 

3



--------------------------------------------------------------------------------

1.2 Property Defined. The property described in Section 1.1 is referred to
collectively as the “Property.”

1.3 Permitted Exceptions. The Property shall be conveyed subject to the matters
set forth in the Title Policy attached as SCHEDULE 2 (collectively, the
“Permitted Exceptions”).

1.4 Debt.

(a) Subject to Section 3.10(c), the Property shall be conveyed subject to all
indebtedness (the “Mortgage Indebtedness”) described and evidenced by that
certain Loan and Security Agreement dated as of September 1, 2006 (as amended,
the “Mortgage Loan Agreement”) between SHR and Citigroup Global Markets Realty
Corp. (together with its successors and assigns, the “Lender”).

(b) FMT Scottsdale Holdings, LLC, a Delaware limited partnership (the “Master
Partnership”) shall at Closing purchase from the owner and holder thereof (the
“Mezzanine Lender”) all of the right, title, and interest of the Lender in the
indebtedness (the “Mezzanine Indebtedness”) described and evidenced by that
certain Mezzanine Loan and Security Agreement dated as of May 9, 2007 (as
amended, the “Mezzanine Loan Agreement”), between SHR Scottsdale Mezzanine,
L.L.C. (the “Mezzanine Borrower”) and the predecessor-in-interest to the
Mezzanine Lender.

(c) Immediately upon the acquisition by the Master Partnership of the Mezzanine
Indebtedness, the Mezzanine Borrower shall assign to FMT Scottsdale Mezzanine,
LLC, a Delaware limited liability company (the “New Mezzanine Borrower”), and
the New Mezzanine Borrower shall assume from Mezzanine Borrower, all of
Mezzanine Borrower’s right, interest, and obligation with respect to the
Mezzanine Indebtedness.

1.5 Purchase Price. Seller shall sell and Purchaser shall purchase the Property
for consideration equal to: (the “Purchase Price”):

(a) EIGHT HUNDRED DOLLARS ($800.00);

(b) the assumption of the Mortgage Indebtedness;

(c) the assumption of all obligations accrued or outstanding on the Closing Date
(as defined in Section 3.1) under and for the Leases, Operating Agreements,
Equipment Leases, Licenses, Reservations, and Hotel Agreements, and,

(d) the assumption of all other liabilities as shown on or reserved in the
Balance Sheet.

Seller and Purchaser shall complete and sign an Affidavit of Property Value
required in connection with the transaction setting forth information consistent
with this Section 1.5.

1.6 Payment of Purchase Price. The Purchase Price shall be payable in full at
Closing by:

 

4



--------------------------------------------------------------------------------

(a) the wire transfer of immediately available federal funds to a bank account
designated by Chicago Title Insurance Company (“Title Company”) in writing to
Purchaser prior to the Closing; and,

(b) the assumption of the instruments and obligations set forth in
Section 1.5(b) – Section 1.5(d) (collectively, the “Assumed Obligations”).

ARTICLE II

TITLE AND SURVEY

2.1 Title Examination; Commitment for Title Insurance. Purchaser obtained from
the Title Company, a Report of Title dated April 1, 2011 and issued under Order
No. 21120125 (the “Title Commitment”) covering the Property. Purchaser shall at
Closing obtain from the Title Company an fee and leasehold owner’s policy of
title insurance pursuant to Section 2.4.

2.2 Survey. The parties acknowledge that Seller has delivered to Purchaser and
the Title Company Seller’s existing ALTA survey prepared by Wood/Patel dated
March 28, 2011 of the Property (the “Survey”). Purchaser may, at its sole cost
and expense, update and recertify the Survey.

2.3 Intentionally Omitted.

2.4 Conveyance of Title. At Closing, SHR and SHR Z, respectively, shall convey
and transfer to Purchaser such title to the Property as will enable the Title
Company to issue to Purchaser an ALTA extended coverage fee and leasehold
owner’s policy of title insurance covering the Property, in such amount as
Purchaser may elect and substantially in the form attached as SCHEDULE 2 (the
“Title Policy”).

2.5 Certificates and Affidavits. In connection with issuance of the Title
Policy, Seller shall deliver to Title Company customary certificates and
affidavits to the Title Company, including certificates and affidavits relating
to the status of leases and mechanics’ liens and other matters necessary to
cause the Title Company to issue the Title Policy, but shall not be required to
escrow any monies with the Title Company in connection therewith.

ARTICLE III

CLOSING

3.1 Time. The Parties shall conduct an escrow closing (the “Closing”) on June 9,
2011, as the same may be extended as provided in this Agreement (the “Closing
Date”) or such other earlier date as to which the parties may agree. At Closing,
Seller and Purchaser shall perform the obligations set forth in, respectively,
Section 3.2 and Section 3.3, the performance of which obligations shall be
concurrent conditions.

3.2 Seller’s Obligations at Closing. At the Closing, SHR, DTRS and/or SHR Z (as
applicable) shall deliver to Title Company, or shall cause to be delivered to
the Title Company (or to such other person or entity as the Purchaser and Seller
may agree):

 

5



--------------------------------------------------------------------------------

(a) duly executed and notarized deeds, in the form of Exhibit D-1 with the
necessary changes to reflect the correct Seller (the “Deed”), conveying the
Hotel Fee Component and the Vacant Land, subject to the Permitted Exceptions;

(b) four (4) duly executed and notarized counterparts from SHR of an assignment
and assumption of the Ground Lease in the form of Exhibit D-2 (the “GL
Assignment”);

(c) four (4) duly executed counterparts from SHR and DTRS of a bill of sale in
the form of Exhibit E (the “Bill of Sale”);

(d) four (4) duly executed counterparts from SHR and DTRS of an assignment and
assumption agreement with respect to the Leases in the form of Exhibit F (the
“Assignment and Assumption of Leases”);

(e) four (4) duly executed counterparts from SHR and DTRS of an assignment and
assumption agreement with respect to the Operating Agreements, the Licenses,
Equipment Leases, other Intangibles, the Intellectual Property, the Books the
Reservations, Reservation Deposits, and all other assets and liabilities shown
on the Balance Sheet, in the form of Exhibit G (the “Assignment and Assumption –
General”);

(f) a certificate or registration of title for any owned vehicle or other
Personal Property included in the Property which requires such certification or
registration, duly executed, conveying such vehicle or such other Personal
Property to Purchaser;

(g) notices duly executed by DTRS in form set forth as Exhibit H which Purchaser
shall send to tenants informing them of the sale of the Property and of the
assignment to Purchaser of Seller’s interest in, and obligations under, the
Leases (including, if applicable any security deposits) and directing that all
rent and other sums payable after the Closing under the Leases shall be paid as
set forth in the notice (the “Tenant Notices”);

(h) four (4) duly executed counterparts of affidavits stating that neither SHR
nor SHR Z is a “foreign person” as defined in the Federal Foreign Investment in
Real Property Tax Act of 1980 and the 1984 Tax Reform Act in the form of Exhibit
I (the “FIRPTA Affidavit”);

(i) four (4) duly executed counterparts from DTRS of an assignment and
assumption agreement with respect to the Hotel Agreements in the form of Exhibit
J (the “Assignment of Hotel Agreements”);

(j) four (4) duly executed counterparts from SHR Advisory, L.L.C., a Delaware
limited liability company of an Asset Management Agreement in the form of
Exhibit K (the “Asset Management Agreement”);

(k) four (4) duly executed counterparts from SHR Scottsdale Investor LLC, a
Delaware limited liability company (“SHR Investor”) of the agreement governing
the rights and obligations of the parties with respect to the Master Partnership
in the form of Exhibit L-1 (the “Master Partnership Agreement”) and SHR Investor
shall contribute its initial Capital Contribution (as defined in the Master
Partnership Agreement) as set forth in Section 4.01 of the Master Partnership
Agreement;

 

6



--------------------------------------------------------------------------------

(l) four (4) duly executed counterparts from SHC DTRS, Inc., a Delaware
corporation, of the agreement governing the rights and obligations of the
parties with respect to the New Operating Tenant in the form of Exhibit L-2 (the
“New Operating Tenant Agreement”);

(m) duly executed and notarized (as applicable) counterparts of assignment and
assumption agreements with respect to the Mortgage Indebtedness, in such form or
forms as the Lender may require (collectively, the “Assignment of Mortgage
Indebtedness”);

(n) duly executed counterparts of an assignment and assumption agreement from
the Mezzanine Borrower with respect to the Mezzanine Indebtedness (collectively,
the “Assignment of Mezzanine Indebtedness”);

(o) the Leases, Operating Agreements and Licenses, if any, in the possession of
Seller or Seller’s agents (over whom Seller has control), together with such
property files and records which are material in connection with the continued
operation, leasing and maintenance of the Property which, at Purchaser’s
election, may be delivered outside of Escrow on the Closing Date;

(p) a Balance Sheet updated as of no more than three (3) business days prior to
Closing;

(q) such evidence as the Title Company may reasonably require to issue the Title
Policy including, without limitation, signed releases of recorded documents,
other than Permitted Exceptions, and as to the authority of the person or
persons executing documents on behalf of Seller; and

(r) such additional documents as shall be reasonably required to consummate the
transaction expressly contemplated by this Agreement.

At the Closing, Seller shall deliver to Purchaser possession and occupancy of
the Property, subject to the Hotel Agreements and the other Permitted
Exceptions. Purchaser shall cooperate with Seller for a period of five (5) years
after the Closing in case of Seller’s need in response to any legal
requirements, tax audits, tax return preparation or litigation threatened or
brought against Seller, by allowing Seller and its agents or representatives
access, upon reasonable advance notice (which notice shall identify the nature
of the information sought by Seller), at all reasonable times to examine and
make copies of any and all applicable instruments, files and records delivered
to Purchaser by Seller at Closing, which right shall survive the Closing.

3.3 Purchaser’s Obligations at Closing. At the Closing, New Hotel Owner shall
deliver to Title Company, or shall cause to be delivered to the Title Company
(or to such other person or entity as the Purchaser and Seller may agree):

(a) not later than 4:00 p.m. local time at the Property on the day of Closing,
the full amount of the Purchase Price, as increased or decreased by any
adjustments as herein provided, in immediately available wire transferred funds;

(b) four (4) duly executed and notarized counterparts from New Hotel Owner of
the GL Assignment;

 

7



--------------------------------------------------------------------------------

(c) four (4) duly executed counterparts from New Hotel Owner or the New
Operating Tenant of the Bill of Sale;

(d) four (4) duly executed counterparts from the New Operating Tenant of the
Assignment and Assumption of Leases;

(e) four (4) duly executed counterparts from New Hotel Owner and the New
Operating Tenant of the Assignment and Assumption - General;

(f) four (4) duly executed counterparts from the New Operating Tenant of the
Assignment of Hotel Agreements;

(g) four (4) duly executed counterparts from the Master Partnership (as defined
in Section 4.3(c)) of the Asset Management Agreement;

(h) four (4) duly executed counterparts from Walton FMT Scottsdale Investors VI,
L.L.C., a Delaware limited liability company (“Walton Investors”) of the Master
Partnership Agreement and Walton Investors shall contribute its initial Capital
Contribution as set forth in Section 4.01 of the Master Partnership Agreement;

(i) four (4) duly executed counterparts from Walton Investors of the New
Operating Tenant Agreement;

(j) duly executed and notarized (as applicable) counterparts of the Assignment
of Mortgage Indebtedness;

(k) duly executed counterparts from the New Mezzanine Borrower of the Assignment
of Mezzanine Indebtedness;

(l) four (4) duly executed counterparts from the New Hotel Owner and the New
Operating Tenant of a new operating lease for the Hotel in substantially the
same form as the lease between DTRS and SHR dated as of April 11, 2007.

(m) such evidence as the Title Company may reasonably require as to the
authority of the person or persons executing documents on behalf of Purchaser;
and

(n) such additional documents as shall be reasonably required to consummate the
transaction contemplated by this Agreement.

3.4 Apportionments. There shall be no apportionments made between Seller and
Purchaser.

3.5 Inventories. Purchaser shall acquire as of the Closing, as part of the
Property and without additional consideration, all inventories of Operating
Equipment and Operating Supplies (each as defined in the Hotel Management
Agreement) at the Property at Closing.

 

8



--------------------------------------------------------------------------------

3.6 Accounts Receivable and Accounts Payable.

(a) DTRS shall deliver to the New Operating Tenant, as part of the Property and
at no additional cost, the full amount of all accounts receivable outstanding as
of the date of Closing.

(b) New Hotel Owner and New Operating Tenant shall be responsible for, without
credit, any accounts payable, incurred in the ordinary course of business,
outstanding on the date of Closing together with all Assumed Obligations. Each
of New Hotel Owner and New Operating Tenant agrees to indemnify, defend and hold
each of SHR and DTRS harmless from and against any actual out-of-pocket costs or
liability of Seller resulting from nonpayment or late payment of any of such
accounts payable or nonfeasance, misfeasance or malfeasance with respect to the
Assumed Liabilities. The provisions of this Section 3.6 shall survive Closing.

3.7 Reservation and Other Deposits. New Operating Tenant shall be responsible
for the aggregate amount of any Reservation Deposits or other advance payments
and deposits to the extent such Reservation Deposits or other advance payments
and deposits are included on the Balance Sheet. Each of New Hotel Owner and New
Operating Tenant shall indemnify and hold each of SHR and DTRS harmless from and
against any actual out-of-pocket losses resulting from claims by, and
liabilities to, future guests or other persons or entities which have made
deposits pertaining to the application or return of the Reservation Deposits or
other advance payments to the extent Seller such Reservation Deposits or other
advance payments and deposits are included on the Balance Sheet. The provisions
of this Section 3.7 shall survive Closing.

3.8 Closing Costs. Each of Seller and Purchaser shall pay the fees of any
counsel representing it in connection with this transaction. Seller shall pay
fifty percent (50%) and Purchaser shall pay fifty percent (50%) of the
following: (a) the premium for the Title Policy; (b) any transfer tax, sales
tax, documentary stamp tax or similar tax and any bulk sales tax which becomes
payable by reason of the transfer of the Property; (c) the premiums for any
endorsements to the Title Policy; (d) the cost of updating or recertifying the
Survey; (e) all recording fees; and (f) all escrow fees charged by Title
Company. All other costs and expenses incident to this transaction and the
closing thereof shall be paid by the party incurring same.

3.9 Utility Services and Deposits. SHR and DTRS shall notify each utility
company serving the Property to terminate SHR’s or DTRS’s account, as the case
may be, effective on the Date of Closing.

3.10 Covenants of the Parties to Satisfy Requirements. Each of SHR, DTRS, New
Hotel Owner, and New Operating Tenant shall cooperate in good faith to:

(a) send within two (2) business days the requisite notices to the City with
respect to the assignment and assumption of the Ground Lease;

(b) achieve a transfer of the Property as contemplated in this Agreement
without:

(i) material cost to SHR, DTRS, New Hotel Owner or New Operating Tenant; or

 

9



--------------------------------------------------------------------------------

(ii) triggering any default or breach under the Mortgage Loan Agreement, or the
Ground Lease; or

(iii) any amendment to the Mortgage Loan Agreement, Hotel Agreements or the
Ground Lease.

3.11 Conditions Precedent to Obligation of Purchaser. The obligation of
Purchaser to consummate the transaction hereunder shall be subject to the
fulfillment on or before the date of Closing of all of the following conditions,
any or all of which may be waived by Purchaser in its sole discretion:

(a) The Lender shall have acknowledged in writing that the transfer of the
Property contemplated in this Agreement shall:

(i) be in conformity with Section 8.5 of the Mortgage Loan Agreement; and,

(ii) not be a default under the Mortgage Loan Agreement; or,

(iii) not result in the application of any provision of Section 18.1.2 of the
Mortgage Loan Agreement.

(b) The Seller shall have achieved a restructuring of the Mortgage Indebtedness
substantially on the terms and conditions set forth on Exhibit M attached
hereto.

(c) The Operator and the Employment Company (as applicable) shall:

(i) have waived its rights of first offer and first refusal under Section 17.4
of the Hotel Management Agreement; and

(ii) have provided an estoppel instrument in favor of the New Operating Tenant
in the form attached as Exhibit N acceptable to Purchaser (the “Hotel Agreements
Estoppel”) with respect to (i) the Hotel Agreements, (ii) Bar Agreement,
(iii) Restaurant Agreement, and (iv) the Golf Agreement.

(d) The Seller shall have provided an estoppel in favor of the New Hotel Owner
and New Operating Tenant in the form attached as Exhibit O acceptable to
Purchaser (the “Seller Estoppel”) with respect to the (i) Ground Lease,
(ii) Golf Agreement, (iii) Bar Agreement, and (iv) Restaurant Agreement.

(e) The Master Partnership shall have purchased the Mezzanine Indebtedness.

(f) The representations and warranties set forth in Section 4.1 hereof shall be
true and correct.

(g) There shall be no action, suit, arbitration, unsatisfied order or judgment,
government investigation or proceeding pending which, if adversely determined,
could individually or in the aggregate materially interfere with the
consummation of the transaction contemplated by this Agreement.

 

10



--------------------------------------------------------------------------------

(h) Purchaser shall have received confirmatory environmental and structural
third-party reports showing no material adverse changes from the reports
received by SHR in 2006.

(i) The Title Company shall have committed to issue the Title Policy pursuant to
Section 2.4 subject to the payment of any fees and expenses with respect to the
Title Commitment and Title Policy (to be allocated as set forth in Section 3.8).

(j) Seller shall have performed in all material respects the covenants then to
have been performed by Seller under this Agreement.

(k) There shall be no condemnation or other proceeding in eminent domain pending
or threatened affecting the Property or any portion thereof.

(l) There shall be no: (i) existing violation of any applicable law with respect
to the Property or the operation of the Hotel, (ii) administrative proceeding,
investigation or inquiry pending or threatened with respect to any violation of
any applicable law with respect to the Property or the operation of the Hotel,
in either event which has or could have a material adverse effect on Purchaser’s
ownership or operation of the Hotel.

(m) There shall be no: (i) litigation, arbitration, administrative or other
adjudicatory proceeding or legal action pending or threatened, with respect to
the Property or the operation of the Hotel, (ii) court filing, formal written
charge or complaint or written request for arbitration, mediation,
administrative hearing or similar legal or quasi-legal proceeding with respect
to the Property or the operation of the Hotel, and (iii) no injunction, decree,
order, writ or judgment outstanding with respect to the Property or the
operation of the Hotel, in any event which has or could have a material adverse
effect on Purchaser’s ownership or operation of the Hotel.

(n) Seller shall not have filed any petition in bankruptcy or other insolvency
proceedings or proceedings for reorganization of Seller or for the appointment
of a receiver or trustee for all or any substantial part of the Property, nor
shall Seller have made any assignment for the benefit of its creditors or filed
a petition for an arrangement, or entered into an arrangement with creditors or
filed a petition for an arrangement with creditors or otherwise admitted in
writing its inability to pay its debt as they become due.

(o) The financial statements for the years ended December 2007 through December
2010 and year-to-date financial statements from January through April 2011,
provided to Purchaser with respect to the Hotel shall be true and correct in all
material respects.

3.12 Conditions Precedent to Obligation of Seller. The obligation of Seller to
consummate the transaction hereunder shall be subject to the fulfillment on or
before the date of Closing of all of the following conditions, any or all of
which may be waived by Seller in its sole discretion:

(a) The Title Company shall have received the Purchase Price from Purchaser for
the benefit of Seller to be distributed in accordance with escrow instructions
acceptable to Seller and Purchaser;

 

11



--------------------------------------------------------------------------------

(b) The Lender shall have acknowledged in writing that the transfer of the
Property contemplated in this Agreement shall:

(i) be in conformity with Section 8.5 of the Mortgage Loan Agreement; and,

(ii) not be a default under the Mortgage Loan Agreement; or,

(iii) not result in the application of any provision of Section 18.1.2 of the
Mortgage Loan Agreement.

(c) There shall be no action, suit, arbitration, unsatisfied order or judgment,
government investigation or proceeding pending which, if adversely determined,
could individually or in the aggregate materially interfere with the
consummation of the transaction contemplated by this Agreement.

(d) The Master Partnership shall have executed and delivered the Asset
Management Agreement.

(e) Purchaser shall have performed in all material respects the covenants then
to have been performed by Purchaser under this Agreement.

(f) New Hotel Owner shall have performed its obligations to be performed at
Closing under that certain Acquisition Fee Agreement dated as of the date hereof
between New Hotel Owner and SHR Hotel Funding, L.L.C.

(g) There is no action, suit, arbitration, unsatisfied order or judgment,
government investigation or proceeding pending against Purchaser which, if
adversely determined, could individually or in the aggregate materially
interfere with the consummation of the transaction contemplated by this
Agreement.

3.13 Failure or Waiver of Conditions Precedent.

(a) In the event any of the conditions set forth in Sections 3.11(a)-(d) or
Sections 3.12(b)-(c) are not fulfilled or waived on or before June 30, 2011, the
party benefited by such condition may, by written notice to the other party,
terminate this Agreement, whereupon all rights and obligations hereunder of each
party shall be at an end except for remedies in Article V; provided, however,
that

(i) if there is a failure by either party to perform any material obligation in
this Agreement to be performed by such party, such failure shall be considered a
default by such party;

(ii) the rights and remedies of the parties set forth in Article V shall survive
any such termination; and,

(iii) the failure by either party to terminate this Agreement by June 30, 2011
shall be deemed a waiver of the conditions set forth in Sections 3.11(a)-(d) or
Sections 3.12(b)-(c).

 

12



--------------------------------------------------------------------------------

(b) In the event any of the conditions set forth in Section 3.11 or
Section 3.12, other than Sections 3.11(a)-(d) or Sections 3.12(b)-(c), are not
fulfilled or waived on or before the Closing Date, the party benefited by such
condition may, by written notice to the other party, terminate this Agreement,
whereupon all rights and obligations hereunder of each party shall be at an end
except for remedies in Article V; provided, however, that

(i) if there is a failure by either party to perform any material obligation in
this Agreement to be performed by such party, such failure shall be considered a
default by such party;

(ii) the rights and remedies of the parties set forth in Article V shall survive
any such termination; and,

(iii) the failure by either party to terminate this Agreement by the Closing
Date shall be deemed a waiver of all conditions set forth in Section 3.11 and
Section 3.12.

3.14 Post Closing Deliverables. Seller shall use commercially reasonable efforts
to obtain the following within thirty (30) days of Closing.

(a) An estoppel instrument, acceptable to Purchaser, from PGA and TPC with
respect to the Golf Agreement in favor of the New Operating Tenant.

(b) An estoppel instrument, acceptable to Purchaser, from Gerber with respect to
the Bar Agreement in favor of the New Operating Tenant.

(c) An estoppel instrument, acceptable to Purchaser, from Mina with respect to
the Restaurant Agreement in favor of the New Operating Tenant.

(d) An estoppel instrument in the form attached as Exhibit P, from the City
including the information set forth in Section XXXII of the Ground Lease in
favor of New Hotel Owner (“Ground Lease Estoppel”) acceptable to Purchaser.

(e) A “Tax clearance certificate” from the State of Arizona and the City of
Scottsdale each stating that Seller does not owe any transaction privilege taxes
to the applicable jurisdiction. Until such time as Seller provides the “tax
clearance certificates” and to the extent Seller fails to provide such “tax
clearance certificates”, Seller and Strategic Funding shall indemnify and hold
Purchaser harmless from any and all cost, liability, obligation, loss, damage or
expense (including without limitation, reasonably attorney’s fees) arising from
or relating to Seller’s failure to pay any tax due and payable prior to the
Effective Date.

To the extent Seller provides any of the above estoppels the Seller’s liability
under the Seller Estoppel shall be released. The provisions of this Section 3.14
shall survive Closing.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

4.1 Representations and Warranties of SHR, DTRS, and SHR Z. Each of SHR, DTRS,
and SHR Z hereby makes the following representations and warranties to Purchaser
as of

 

13



--------------------------------------------------------------------------------

the Effective Date and these Section 4.1 representations and warranties shall be
deemed remade as of Closing:

(a) Organization. Each of SHR, DTRS and SHR Z has been duly organized and is
validly existing under the laws of Delaware.

(b) Authority. Each of SHR, DTRS, and SHR Z has, or will have prior to Closing,
the full right and authority to enter into this Agreement and, to transfer all
of the Property to be conveyed by Seller pursuant hereto and to consummate or
cause to be consummated the transactions contemplated herein to be made by any
of them. The person or persons signing this Agreement on behalf of SHR, DTRS,
and SHR Z is authorized to do so.

(c) No Plan Assets. Each of SHR, DTRS and SHR Z represents, warrants and
covenants that, as of the Effective, it is not, and, through the date of the
Closing, it will not be, an entity deemed to hold the plan assets of any
“employee benefit plan” as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), that is subject to Title I of
ERISA or any “plan” as defined in and subject to Section 4975 of the Internal
Revenue Code of 1986, as amended, pursuant to 29 C.F.R. Section 2510.3-101, as
modified by Section 3(42) of ERISA.

(d) Foreign Person. Seller is a “United States person” (as defined in
Section 7701(a)(30)(B) or (C) of the Code) for the purposes of the provisions of
Section 1445(a) of the Code.

4.2 Covenants of Seller. SHR and DTRS hereby covenant with Purchaser as follows:

(a) From the Effective Date hereof until the Closing or earlier termination of
this Agreement, DTRS shall operate and maintain the Property in a manner
generally consistent with the manner in which Seller has operated and maintained
the Property prior to the date hereof.

(b) From the Effective Date until the Closing or earlier termination of this
Agreement, Seller shall not, without Purchaser’s prior written consent which
shall not be unreasonably withheld, conditioned or delayed, (i) amend, extend,
renew or terminate any existing Leases, Equipment Leases, Operating Agreements,
or Licenses, except that Operator may amend, renew, or terminate such existing
agreements as permitted under the Hotel Management Agreement, nor (ii) enter
into any new Leases, Equipment Leases or Operating Agreements, without the prior
written consent of Purchaser which shall not be unreasonably withheld,
conditioned or delayed, except the Operator may enter into new Leases, Equipment
Leases or Operating Agreements as permitted under the Hotel Management
Agreement.

(c) From the Effective Date until the Closing or earlier termination of this
Agreement, Seller shall not, and shall instruct Operator not to, transfer any
funds from the Agency Account to the General Account (as both terms are defined
in the Hotel Management Agreement), and all Balance Sheet Assets shall remain
for the benefit of the Hotel and be assumed by Purchaser.

4.3 Representations and Warranties of Purchaser. Each of New Hotel Owner and New
Operating Tenant hereby represents and warrants to Seller:

 

14



--------------------------------------------------------------------------------

(a) Each of New Hotel Owner and New Operating Tenant has the full right, power
and authority to purchase the Property as provided in this Agreement and to
carry out their respective obligations hereunder, and all requisite action
necessary to authorize each of New Hotel Owner and New Operating Tenant to enter
into this Agreement and to carry out its obligations hereunder have been, or by
the Closing will have been, taken. The person or persons signing this Agreement
on behalf of New Hotel Owner and New Operating Tenant is authorized to do so.

(b) There is no action, suit, arbitration, unsatisfied order or judgment,
government investigation or proceeding pending against any of New Hotel Owner or
New Operating Tenant which, if adversely determined, could individually or in
the aggregate materially interfere with the consummation of the transaction
contemplated by this Agreement.

(c) The Master Partnership is the sole owner of the outstanding equity interests
in New Hotel Owner.

(d) New Hotel Owner:

(i) is a Single Purpose Entity wholly owned (directly or indirectly) by a
Permitted Borrower Transferee, Permitted Borrower Transferee Alternative, or a
Pre-approved Transferee (as such terms are defined in the Mortgage Loan
Agreement);

(ii) complies with, and on the Closing Date shall comply with, the
representations, warranties and covenants contained in Section 4.1.29 of the
Mortgage Loan Agreement; and,

(iii) is not a Disqualified Transferee (as defined in the Mortgage Loan
Agreement).

4.4 Inspection Reports. To the extent New Hotel Owner or New Operating Tenant
obtain any inspection reports relating to the Property, New Hotel Owner or New
Operating Tenant, as applicable, shall furnish to Seller copies of such reports
received relating to inspections of the Property conducted on behalf of any of
New Hotel Owner or New Operating Tenant, if any (including, specifically,
without limitation, any reports analyzing compliance of the Property with the
provisions of the Americans with Disabilities Act (“ADA”), 42 U.S.C. §12101, et
seq., if applicable).

ARTICLE V

DEFAULT

5.1 Default by Purchaser. Subject to the provisions of Section 3.13, if
Purchaser fails to consummate this Agreement for any reason other than Seller’s
default, or any provision of this Agreement in any material respect, Seller
shall have the right to:

(a) terminate this Agreement by written notice to Purchaser, in which event none
of SHR, DTRS, SHR Z or Purchaser shall have any rights or obligations under this
Agreement, and neither Walton Street Capital, L.L.C. or Strategic Hotels &
Resorts, Inc. shall have any obligations under that certain Summary of Terms –
Sale of the Fairmont Scottsdale

 

15



--------------------------------------------------------------------------------

Resort including, without limitation, Paragraph 5 under the heading “Transaction
Timing and Conditions” within such Summary of Terms; or

(b) seek specific performance of this Agreement provided that an action for
specific performance is filed on or before the date that is thirty (30) days
following the scheduled Closing Date.

5.2 Default by Seller. Subject to the provisions of Section 3.13, if Seller
fails to consummate this Agreement for any reason other than Purchaser’s
default, or any provision of this Agreement in any material respect, Purchaser
shall have the right to:

(a) terminate this Agreement by written notice to Seller, in which event none of
SHR, DTRS, SHR Z or Purchaser shall have any rights or obligations under this
Agreement, and neither Walton Street Capital, L.L.C. or Strategic Hotels &
Resorts, Inc. shall have any obligations under that certain Summary of Terms –
Sale of the Fairmont Scottsdale Resort including, without limitation, Paragraph
5 under the heading “Transaction Timing and Conditions” within such Summary of
Terms; or,

(b) seek specific performance of this Agreement provided that an action for
specific performance is filed on or before the date that is thirty (30) days
following the scheduled Closing Date.

5.3 Sole Remedies. The remedies specified in Section 5.1 and Section 5.2 shall
be the sole and exclusive remedies of the parties under this Agreement, all
other remedies being hereby waived and relinquished.

ARTICLE VI

RISK OF LOSS

6.1 In the event of non-material loss or damage to the Property or any portion
thereof, this Agreement shall remain in full force and effect provided Seller
assigns to Purchaser all of Seller’s right, title and interest to any claims and
proceeds Seller may have with respect to any insurance proceeds or condemnation
awards relating to the premises in question In the event of material loss or
damage to the Property or any portion thereof, Purchaser shall have the option
to terminate this Agreement upon ten (10) days written notice to Seller, which
notice shall be delivered within sixty (60) days following the date of such loss
or damage. In the event Purchaser does not elect to terminate this Agreement,
this Agreement shall remain in full force and effect provided Seller assigns to
Purchaser all of Seller’s right, title and interest to any claims and proceeds
Seller may have with respect to any insurance proceeds or condemnation awards
relating to the premises in question. For the purposes of this Article VI,
“material” loss or damage means that: (a) ten percent (10%) of the available
guest rooms, or ten percent (10%) of the square footage of the public areas of
the Resort are unable to be used or occupied, or (b) the cost of repairing or
restoring such loss or damage exceeds Five Hundred Thousand Dollars
($500,000.00). Upon Closing, full risk of loss with respect to the Property
shall pass to Purchaser.

 

16



--------------------------------------------------------------------------------

ARTICLE VII

COMMISSIONS

7.1 Brokerage Commissions. Each party agrees that should any claim be made for
brokerage commissions or finder’s fees by any broker or finder by, through or on
account of any acts of said party or its representatives, said party will
indemnify and hold the other party free and harmless from and against any and
all loss, liability, cost, damage and expense in connection therewith. The
provisions of this paragraph shall survive Closing or earlier termination of
this Agreement.

ARTICLE VIII

DISCLAIMERS AND WAIVERS

8.1 No Reliance on Documents. Except as expressly stated herein, Seller makes no
representation or warranty as to the truth, accuracy or completeness of any
materials, data or information delivered by Seller to Purchaser in connection
with the transaction contemplated hereby. Purchaser acknowledges and agrees that
all materials, data and information delivered by Seller to Purchaser in
connection with the transaction contemplated hereby are provided to Purchaser as
a convenience only and that any reliance on or use of such materials, data or
information by Purchaser shall be at the sole risk of Purchaser, except as
otherwise expressly stated herein. Without limiting the generality of the
foregoing provisions, Purchaser acknowledges and agrees that (a) any
environmental or other report with respect to the Property which is delivered by
Seller to Purchaser shall be for general informational purposes only,
(b) Purchaser shall not have any right to rely on any such report delivered by
Seller to Purchaser, but rather will rely on its own inspections and
investigations of the Property and any reports commissioned by Purchaser with
respect thereto, and (c) neither Seller, any affiliate of Seller nor the person
or entity which prepared any such report delivered by Seller to Purchaser shall
have any liability to Purchaser for any inaccuracy in or omission from any such
report or in verbal communication.

8.2 Disclaimers. IT IS UNDERSTOOD AND AGREED THAT EXCEPT AS SET FORTH HEREIN,
SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESSED OR IMPLIED, WITH RESPECT TO
THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS
AS TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE
(OTHER THAN SELLER’S LIMITED WARRANTY OF TITLE TO BE SET FORTH IN THE DEED),
ZONING, TAX CONSEQUENCES, LATENT OR PATENT PHYSICAL OR ENVIRONMENTAL CONDITION,
UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS,
THE COMPLIANCE OF THE PROPERTY WITH GOVERNMENTAL LAWS, THE TRUTH, ACCURACY OR
COMPLETENESS OF THE PROPERTY DOCUMENTS OR ANY OTHER INFORMATION PROVIDED BY OR
ON BEHALF OF SELLER TO PURCHASER, OR ANY OTHER MATTER OR THING REGARDING THE
PROPERTY. PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL
AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY “AS IS, WHERE
IS, WITH ALL FAULTS”. PURCHASER HAS NOT RELIED AND WILL NOT RELY ON, AND

 

17



--------------------------------------------------------------------------------

SELLER IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESSED OR IMPLIED WARRANTIES,
GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE
PROPERTY OR RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT LIMITATION,
PROPERTY INFORMATION PACKAGES DISTRIBUTED WITH RESPECT TO THE PROPERTY) MADE OR
FURNISHED BY SELLER, THE OPERATOR OF THE PROPERTY, OR ANY REAL ESTATE BROKER OR
AGENT REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN,
DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN
THIS AGREEMENT. UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL
AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S
INVESTIGATIONS, AND PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLER (AND SELLER’S MEMBERS, OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT COSTS) OF
ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE
ASSERTED OR ALLEGED AGAINST SELLER (AND SELLER’S MEMBERS, OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR ARISING OUT OF
ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS, AND VIOLATIONS
OF ANY APPLICABLE LAWS PERTAINING TO THE PHYSICAL CONDITION OF THE PROPERTY
(INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL LAWS). PURCHASER AGREES THAT
SHOULD ANY CLEANUP, REMEDIATION OR REMOVAL OF HAZARDOUS SUBSTANCES OR OTHER
ENVIRONMENTAL CONDITIONS ON THE PROPERTY BE REQUIRED AFTER THE DATE OF CLOSING,
SUCH CLEAN-UP, REMOVAL OR REMEDIATION SHALL BE THE RESPONSIBILITY OF AND SHALL
BE PERFORMED AT THE SOLE COST AND EXPENSE OF PURCHASER AND SELLER SHALL NOT BE
LIABLE TO PURCHASER FOR SUCH CLEAN-UP, REMOVAL OR REMEDIATION. AS PART OF THE
PROVISIONS OF THIS SECTION 8.2, BUT NOT AS A LIMITATION THEREON, PURCHASER
HEREBY AGREES, REPRESENTS AND WARRANTS THAT THE MATTERS RELEASED HEREIN ARE NOT
LIMITED TO MATTERS WHICH ARE KNOWN OR DISCLOSED.

8.3 Effect and Survival of Disclaimers. Seller and Purchaser agree that the
provisions of this Article VIII shall survive Closing.

ARTICLE IX

MISCELLANEOUS

9.1 Confidentiality. Purchaser and its representatives shall hold in confidence
all data and information obtained from Seller with respect to Seller or its
business, whether obtained before or after the execution and delivery of this
Agreement, except to the extent such information is publically available, and
shall not disclose the same to others; provided, however, that Purchaser may
disclose such data and information as may be required by law, and to the

 

18



--------------------------------------------------------------------------------

employees, consultants, accountants and attorneys of Purchaser and other persons
whose assistance is required to consummate the transactions described in this
Agreement, provided that such persons are instructed to treat such data and
information confidentially. In the event this Agreement is terminated or
Purchaser fails to perform hereunder, Purchaser shall promptly return to Seller
or destroy any statements, documents, schedules, exhibits or other written
information obtained from Seller in connection with this Agreement or the
transaction contemplated herein. In the event of a breach or threatened breach
by Purchaser or its agents or representatives of this Section 9.1, Seller shall
be entitled to an injunction restraining Purchaser or its agents or
representatives from disclosing, in whole or in part, such confidential
information. Nothing herein shall be construed as prohibiting Seller from
pursuing damages or any other available remedy at law or in equity for such
breach or threatened breach. The provisions of this Section 9.1 shall survive
Closing.

9.2 Public Disclosure. Prior to Closing, any release to the public of
information with respect to the sale contemplated herein or any matters set
forth in this Agreement will be made only in the form approved by Purchaser and
Seller and their respective counsel. Each party agrees to provide a copy of any
such proposed public announcement to the other party at least two business days
prior to its release in order to afford the other party an opportunity to review
and the right to approve the form and content of any such public release, which
approval shall not be unreasonably withheld or delayed. Notwithstanding the
foregoing, Purchaser acknowledges that Seller is beneficially owned by a public
company subject to disclosure requirements mandated by its governing documents,
law or stock exchange regulation and that public announcements with respect to
the information otherwise subject to the constraints set forth above may be so
mandated. If Seller is unable to afford Purchaser the two business day period
for review and approval of a proposed announcement based on unanticipated events
which, in the opinion of Seller’s securities counsel, could expose Seller to
violation of law or securities liability absent such an announcement, Seller
shall have the right to make such announcement, provided that Seller in any
event shall have provided Purchaser with the proposed announcement prior to
release and afforded Purchaser such opportunity to review and approve the
announcement as is reasonable in light of the circumstances.

9.3 Exclusivity. Until June 30, 2011, Seller shall not, directly or indirectly,
solicit, pursue or negotiate or accept any other offers for (a) the Property or
any portion thereof or interest therein, or (b) any direct or indirect interest
in Seller.

9.4 Discharge of Obligations. The acceptance of the Deed by Purchaser shall be
deemed to be a full performance and discharge of every representation and
warranty made by Seller herein and every agreement and obligation on the part of
Seller to be performed pursuant to the provisions of this Agreement, except
those which are herein specifically stated to survive Closing.

9.5 Assignment. Neither party may assign its rights under this Agreement without
first obtaining the other party’s written approval, which approval may be given
or withheld in such other party’s sole discretion. Any transfer, directly or
indirectly, of any stock, partnership interest or other ownership interest in
Seller without Purchaser’s written approval, which approval may be given or
withheld in Purchaser’s sole discretion, shall constitute a default by Seller
under this Agreement; provided, however, that nothing in this Section 9.5 shall
prohibit the transfer of stock in Strategic Hotels & Resorts, Inc. or units in
Strategic Hotel Funding, LLC, and such transfers of stock or units shall not be
deemed a breach or default under this

 

19



--------------------------------------------------------------------------------

Agreement. Seller and Purchaser agree that the provisions of this Article VIII
shall survive Closing.

9.6 Notices. Any notice pursuant to this Agreement shall be given in writing by
(a) personal delivery, or (b) nationally recognized overnight delivery service
with proof of delivery, or (c) United States Mail, postage prepaid, registered
or certified mail, return receipt requested, or (d) legible facsimile
transmission sent to the intended addressee at the address set forth below, or
to such other address or to the attention of such other person as the addressee
shall have designated by written notice sent in accordance herewith, and shall
be deemed to have been given either at the time of personal delivery, or, in the
case of expedited delivery service or mail, as of the date of first attempted
delivery at the address and in the manner provided herein, or, in the case of
facsimile transmission, as of the date of the facsimile transmission provided
that an original of such facsimile is also sent to the intended addressee by
means described in clauses (a), (b) or (c) above. Unless changed in accordance
with the preceding sentence, the addresses for notices given pursuant to this
Agreement shall be as follows:

 

If to Seller:

  

SHR Scottsdale, L.L.C.

  

c/o Strategic Hotels & Resorts, Inc.

  

200 West Madison

  

Suite 1700

  

Chicago, Illinois 60606

  

Attention: General Counsel

  

Telecopy: (312) 658-5799

with a copy to:

  

Perkins Coie LLP

  

131 S. Dearborn Street, Suite 1700

  

Chicago, Illinois 60603-5559

  

Attention: Daniel G.M. Marre

  

Telecopy: (312) 324-9632

If to Purchaser:

  

FMT Scottsdale Owner, LLC

  

Walton/SHR FPH, LLC

  

c/o Walton Street Capital, L.L.C.

  

900 N. Michigan Ave., Suite 1900

  

Chicago, Illinois 60611

  

Attention: Robert Bloom

  

Telecopy: (312) 915-2881

with a copy to:

  

Latham & Watkins LLP

  

233 South Wacker Drive

  

Suite 5800

  

Chicago, Illinois 60606

  

Attention: Gary Axelrod

  

Telecopy: (312) 993-9767

9.7 Binding Effect. This Agreement shall not be binding in any way upon Seller
or Purchaser unless and until Seller and Purchaser shall execute and deliver the
same each to the other.

 

20



--------------------------------------------------------------------------------

9.8 Modifications. This Agreement cannot be changed orally, and no executory
agreement shall be effective to waive, change, modify or discharge it in whole
or in part unless such executory agreement is in writing and is signed by the
parties against whom enforcement of any waiver, change, modification or
discharge is sought.

9.9 Time of the Essence; Calculation of Time Periods. Time of performance is of
the essence of this Agreement. Unless otherwise specified, in computing any
period of time described in this Agreement, the day of the act or event after
which the designated period of time begins to run is not to be included and the
last day of the period so computed is to be included, unless such last day is a
Saturday, Sunday or legal holiday under the laws of the State in which the
Property is located or the United States of America, in which event the period
shall run until the end of the next day which is neither a Saturday, Sunday or
legal holiday. The final day of any such period shall be deemed to end at 5
p.m., local time at the Property. The term “days” as used herein shall mean
calendar days, with the exception of “business days”, which term shall mean each
day except for any Saturday, Sunday or legal holiday under the laws of the State
in which the Property is located or the United States of America.

9.10 Successors and Assigns. The terms and provisions of this Agreement are to
apply to and bind the permitted successors and assigns of the parties hereto.

9.11 Entire Agreement. This Agreement, including the Exhibits, contains the
entire agreement between the parties pertaining to the subject matter hereof and
fully supersedes all prior written or oral agreements and understandings between
the parties pertaining to such subject matter.

9.12 Further Assurances. Each party agrees that it will without further
consideration execute and deliver such other documents and take such other
action, whether prior or subsequent to Closing, as may be reasonably requested
by the other party to consummate more effectively the purposes or subject matter
of this Agreement. The provisions of this Section 9.12 shall survive Closing.

9.13 Counterparts; Signatures. This Agreement may be executed in counterparts,
and all such executed counterparts shall constitute the same agreement. It shall
be necessary to account for only one such counterpart in proving this Agreement.
Facsimile or PDF signatures or on this Agreement shall be same as original
signatures for all purposes.

9.14 Severability. If any provision of this Agreement is determined by a court
of competent jurisdiction to be invalid or unenforceable, the remainder of this
Agreement shall nonetheless remain in full force and effect.

9.15 Applicable Law. THIS AGREEMENT IS PERFORMABLE IN THE STATE IN WHICH THE
PROPERTY IS LOCATED AND SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE SUBSTANTIVE FEDERAL LAWS OF THE UNITED STATES AND THE LAWS
OF SUCH STATE. SELLER AND PURCHASER HEREBY IRREVOCABLY SUBMIT TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN THE STATE IN WHICH THE
PROPERTY IS LOCATED IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED

 

21



--------------------------------------------------------------------------------

IN A STATE OR FEDERAL COURT SITTING IN THE STATE IN WHICH THE PROPERTY IS
LOCATED. PURCHASER AND SELLER AGREE THAT THE PROVISIONS OF THIS SECTION 9.15
SHALL SURVIVE THE CLOSING OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT.

9.16 No Third Party Beneficiary. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Seller or Purchaser only and are not for the benefit of any third
party (including, without limitation, Title Company), and accordingly, no third
party shall have the right to enforce the provisions of this Agreement or of the
documents to be executed and delivered at Closing.

9.17 Exhibits. The following schedule and exhibits, which are attached to this
Agreement, are incorporated in and shall be deemed to be an integral part of
this Agreement:

 

(a)

   Schedule 1   

Balance Sheet

(b)

   Schedule 2   

Title Policy (Pro Forma)

(c)

   Exhibit A-1   

Legal Description of Fee Component

(d)

   Exhibit A-2   

Legal Description of Land Subject to Ground Lease

(e)

   Exhibit A-3   

Legal Description of Vacant Land

(f)

   Exhibit B   

Excluded Personal Property

(g)

   Exhibit C-1   

Lease Schedule

(h)

   Exhibit C-2   

Operating Agreements

(i)

   Exhibit C-3   

Equipment Leases

(j)

   Exhibit D-1   

Deed

(k)

   Exhibit D-2   

Assignment and Assumption of Ground Lease

(l)

   Exhibit E   

Bill of Sale

(m)

   Exhibit F   

Assignment and Assumption of Leases

(n)

   Exhibit G   

Assignment and Assumption - General

(o)

   Exhibit H   

Notice to Tenants

(p)

   Exhibit I   

FIRPTA Certificate

(q)

   Exhibit J   

Assignment of Hotel Agreements

(r)

   Exhibit K   

Asset Management Agreement

(s)

   Exhibit L-1   

Master Partnership Agreement

 

22



--------------------------------------------------------------------------------

(t)

   Exhibit L-2   

New Operating Tenant Agreement

(u)

   Exhibit M   

Mortgage Indebtedness Term Sheet

(v)

   Exhibit N   

Hotel Agreements Estoppel

(w)

   Exhibit O   

Seller Estoppel

(x)

   Exhibit P   

Ground Lease Estoppel

9.18 Captions. References in this Agreement to “Section” are to the numbered
Sections herein. The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.

9.19 Construction. The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.

9.20 Termination of Agreement. It is understood and agreed that if either
Purchaser or Seller terminates this Agreement pursuant to a right of termination
granted hereunder, such termination shall operate to relieve Seller and
Purchaser from all obligations under this Agreement, except for such obligations
as are specifically stated herein to survive the termination of this Agreement.

9.21 No Personal Liability. No member or manager of Seller or Purchaser, no
officer, director or partner of a member or manager of Seller or Purchaser, no
disclosed or undisclosed principal of Seller or Purchaser and no person in any
way affiliated with Seller or Purchaser shall have any personal liability with
respect to this Agreement, any instrument delivered by Seller or Purchaser at
the Closing or the transaction contemplated hereby, nor shall the property of
any such person or entity be subject to attachment, levy, execution or other
judicial process.

9.22 Costs of Enforcement. If either party hereto fails to perform any of its
obligations under this Agreement or if a dispute arises concerning the meaning
or interpretation of any provision of this Agreement, then the defaulting party
or the party not prevailing in such dispute shall pay all costs and expenses
incurred by the other party on account of such default or in enforcing or
establishing its rights hereunder, including, without limitation, court costs
and reasonable attorneys fees and disbursements.

9.23 Currency. All transactions referred to in this Agreement shall be made in
lawful money of the United States in immediately available funds.

[signature page follows]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

SELLER:

SHR SCOTTSDALE, L.L.C.,

a Delaware limited liability company

By:

 

/s/ Robert T. McAllister

 

Robert T. McAllister, Senior Vice

 

President, Tax

DTRS SCOTTSDALE, L.L.C.,

a Delaware limited liability company

By:

 

/s/ Robert T. McAllister

 

Robert T. McAllister, Senior Vice

President, Tax

SHR SCOTTSDALE Z, L.L.C.,

a Delaware limited liability company

By:

 

/s/ Robert T. McAllister

 

Robert T. McAllister, Senior Vice

President, Tax

STRATEGIC HOTEL FUNDING, L.LC., hereby acknowledges its joinder to this
agreement for purposes of Section 3.14(e)

STRATEGIC HOTEL FUNDING, L.L.C.

a Delaware limited liability company

By:

 

/s/ Robert T. McAllister

 

Robert T. McAllister,

 

Senior Vice President, Tax

[SIGNATURES CONTINUE ON THE NEXT PAGE]



--------------------------------------------------------------------------------

PURCHASER:

 

FMT SCOTTSDALE OWNER, LLC

a Delaware limited liability company

 

By:

 

FMT Scottsdale Mezzanine, LLC

   

its sole member

   

By:

 

FMT Scottsdale Holdings, LLC

     

its sole member

     

By:

 

Walton Scottsdale Investors VI, L.L.C.

       

its sole member

       

By:

 

Walton Acquisition REOC Master VI, L.L.C.,

         

its sole member

         

By:

 

Walton Street Real Estate Fund VI-Q, L.P.,

           

its managing member

             

By:

 

Walton Street Managers VI, L.P.,

               

its general partner

               

By:

 

WSC Managers VI, Inc.,

                 

its general partner

                 

By:

 

/s/ Robert S. Bloom

                   

Name:

 

Robert S. Bloom

                   

Title:

 

Vice President

 

[SIGNATURES CONTINUE ON THE NEXT PAGE]

 

2



--------------------------------------------------------------------------------

WALTON/SHR FPH, LLC

a Delaware limited liability company

 

By:

 

Walton/SHR FPH Mezzanine, LLC

   

its sole member

   

By:

 

Walton/SHR FPH Holdings, LLC

     

its sole member

     

By:

 

Walton Scottsdale Investors VI, L.L.C.

       

its sole member

       

By:

 

Walton Acquisition REOC Master VI, L.L.C.,

         

its sole member

         

By:

 

Walton Street Real Estate Fund VI-Q, L.P.,

           

its managing member

             

By:

 

Walton Street Managers VI, L.P.,

               

its general partner

               

By:

 

WSC Managers VI, Inc.,

                 

its general partner

                 

By:

 

/s/ Robert S. Bloom

                   

Name:

 

Robert S. Bloom

                   

Title:

 

Vice President

 

 

3



--------------------------------------------------------------------------------

Schedule 1

BALANCE SHEET

[SEE ATTACHED]



--------------------------------------------------------------------------------

  

Balance Sheet

Fairmont Scottsdale Princess Total

May 2011

(in USD)

  

C2: TotManaged

C4: TotC4

ICP: [ICP Top]

 

Amount      Amount          Variance   Current Year      Prior Year         
Amount     %        ASSETS           Current Assets          

Cash

       3,604,375         1,198,625     

Spare Bank Account 1

     2,405,751        200.71 %    1,050,525         1,122,490     

Spare Bank Account 3

     (71,965 )      (6.41 %)    1,499,563         1,172,795     

Spare Bank Account 4

     326,768        27.86 %    100,000         100,000     

House Banks

     —          —                                          6,254,463        
3,593,909     

Total Cash

     2,660,554        74.03 %      

Short-Term Investments Receivables

       334,357         507,840     

Guest Ledger

     (173,483 )      (34.16 %)    1,383,047         1,758,187     

City Ledger - A/R Interface

     (375,141 )      (21.34 %)    799,811         830,952     

Other

     (31,141 )      (3.75 %)                                      2,517,215   
     3,096,980     

Total Receivables

     (579,765 )      (18.72 %)    (24,006)         (29,164 )   

Allowance For Doubtful Accounts

     5,158        (17.69 %)                                      2,493,209      
  3,067,815     

AR_Net

     (574,607 )      (18.73 %)      

Inventories

       349,194         404,120     

Food and Beverage

     (54,927 )      (13.59 %)    489,853         420,616     

Supplies and All Other

     69,237        16.46 %                                      839,047        
824,736     

Inventories

     14,311        1.74 %    871,692         454,697     

Prepaid Expenses

     416,996        91.71 %                                      10,458,411   
     7,941,157     

Current Assets

     2,517,254        31.70 %       LONG-TERM ASSETS        15,348,295        
12,660,227     

Construction/Renovations In Progress

     2,688,068        21.23 %                                      15,348,295   
     12,660,227     

Net PP&E

     2,688,068        21.23 %    872,112         757,902     

Other Assets

     114,210        15.07 %                                      16,220,407   
     13,418,129     

Long Term Assets

     2,802,278        20.88 %    416,785         416,785     

Bal

     —          —                                          27,095,603        
21,776,072     

Total Assets

     5,319,531        24.43 %                                   

 

    Report Run By: rbischof

Mth Compare Balance Sheet

  Page 69 of 70   Date: 04/06/2011 1:36AM



--------------------------------------------------------------------------------

  

Balance Sheet

Fairmont Scottsdale Princess Total

May 2011

(in USD)

  

C2: TotManaged

C4: TotC4

ICP: [ICP Top]

 

Amount      Amount          Variance   Current Year      Prior Year         
Amount     %        LIABILITIES & OWNERS’ EQUITY        23,705         (26,278
)   

Accounts Payable Trade

     49,983        (190.21 %)    1,092,689         1,155,209     

Accounts Payable Other

     (62,520 )      189.10 %    441,054         352,799     

Due to Concessionaires

     88,256        25.02 %    2,612,473         2,883,649     

Advance Deposits

     (271,176 )      (9.40 %)    424,689         408,181     

Accrued Salaries and Wages

     16,509        4.04 %    1,155,074         1,107,556     

Accrued Vacation Pay and Holiday

     47,518        4.29 %    1,913,258         2,469,236     

Employee Benefits Accruals

     (555,978 )      (22.52 %)    1,879,723         1,728,965     

Taxes accruals

     150,758        8.72 %    275,101         265,525     

Utilities accruals

     9,576        3.61 %    411,752         367,793     

Other Accrued Liabilities

     43,959        11.95 %    165         165     

Payroll & Other Deductions

     —          —        4,176         6,649     

Federal/Prov./State Retail Sales Tax Payable

     (2,473 )      (37.19 %)                                      10,233,859   
     10,719,448     

Current Liabilites

     (485,589 )      (4.53 %)    —           360,000     

Future Tax

     (360,000 )      (100.00 %)    828,480         724,117     

Deferred Compensation Plan

     104,362        14.41 %    58,503         102,968     

LT Liab. Willow Stream

     (44,466 )      (43.18 %)                                      886,982      
  1,187,085     

Long Term Debt

     (300,103 )      (25.28 %)                                      11,120,841
        11,906,534     

Total Liabiltities

     (785,692 )      (6.60 %)      

EQUITY

       (61,021,365)         (57,021,365 )   

Owner’s Investment #1

     (4,000,000 )      7.01 %    65,753,961         58,299,457     

Retained Earnings, Opening

     7,454,504        12.79 %    11,242,166         8,591,446     

Current Year Earnings

     2,650,720        30.85 %                                      76,996,127   
     66,890,903     

Retained Earnings, Closing

     10,105,224        15.11 %                                      15,974,762
        9,869,538     

Total Shareholder Equity

     6,105,224        61.86 %                                      27,095,603   
     21,776,072     

Total Liabiltities & Shareholders’ Eqty

     5,319,531        24.43 %                                      0         0
    

Report out of Balance

     —          —        0         0     

Out of Balance

     —          —           Balance Sheet Ratio Analysis        1.0         0.7
     Current Ratio        16.4         12.5      Accounts Receivable Turnover   
    2.4         1.8      Solvency Ratio           Activity Ratios        389.8
        453.3      Food Inventory Turnover        2.4         1.8      Beverage
Inventory Turnover           Profitability Ratios        38.4%         34.8 %   
Gross Operating Profit        27.5%         22.5 %    Net Income     

 

Mth Compare Balance Sheet

   Page 70 of 70   

Report Run By: rbischof

Date: 04/06/2011 1:36AM



--------------------------------------------------------------------------------

Schedule 2

TITLE POLICY

[SEE ATTACHED]



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

CHICAGO TITLE INSURANCE COMPANY

ALTA OWNER’S POLICY (2006)

SCHEDULE A

PRO FORMA

 

Policy Number

 

Date of Policy

 

Amount of Insurance

CT1103006-CT2946

 

Date of Recording of the Deed

 

$140,000,000.00

 

1.

Name of Insured:

FMT Scottsdale Owner, LLC, a Delaware limited liability company

 

2.

The estate or interest in the land insured by this Policy is:

A leasehold as created by that certain unrecorded lease dated September 30,
1985, executed by City of Scottsdale, as lessor, and Scottsdale Princess
Partnership, as lessee, and disclosed by Memorandum of Lease recorded
December 2, 1986 at 86-664161, and thereafter an unrecorded First Amendment to
Ground Lease dated November 17, 1986 and thereafter a Second Amendment to Lease
recorded April 6, 1986 in Recording No. 95-0191353 and re-recorded May 9, 1995
in Recording No. 95-0264201 and thereafter a Wall and Sign Agreement and Third
Amendment to Ground Lease recorded May 28, 2003 in Recording No. 2003-0675900;
The Lessee’s interest was assigned to SHR Scottsdale X, L.L.C., a Delaware
limited liability company and SHR Y, L.L.C., a Delaware limited liability
company by Assignment recorded in Recording No. 2006-1183784, and further
assigned to FMT Scottsdale Owner by Assignment dated             , 2011 and
recorded                     , 2011 in Recording No.
                            , for its term of 99 years, upon and subject to all
of the provisions contained therein, as to Parcel 1;

Fee Simple as to Parcels 2 through 7; and Easement as to Parcels 8 through 13.

 

3.

Title to the estate or interest in the land is vested in the Insured.

 

4.

The land referred to in this Policy is described as follows:

SEE LEGAL DESCRIPTION ATTACHED HERETO AND MADE A PART HEREOF.



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

LEGAL DESCRIPTION

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF MARICOPA, STATE
OF ARIZONA AND IS DESCRIBED AS FOLLOWS:

Parcel No. 1: (Hotel Parcel)

That portion of the South half of Section 35, Township 4 North, Range 4 East of
the Gila and Salt River Base and Meridian, Maricopa County, Arizona, described
as follows:

COMMENCING at the South one-quarter corner of said Section 35;

THENCE North 00 degrees 08 minutes 41 seconds East, along the North-South
mid-section line of said Section 35, a distance of 1206.58 feet to the POINT OF
BEGINNING;

THENCE North 89 degrees 51 minutes 19 seconds West, 111.62 feet;

THENCE North 05 degrees 04 minutes 10 seconds West, 34.51 feet to the beginning
of a curve concave to the East having a radius of 75.00 feet;

THENCE Northerly along said curve through a central angle of 60 degrees 29
minutes 58 seconds, an arc distance of 79.19 feet to a point of reverse
curvature with a curve concave to the Southwest and having a radius of 75.00
feet;

THENCE Northeasterly, Northerly, and Southwesterly along said curve through a
central angle of 168 degrees 47 minutes 48 seconds, an arc distance of 220.95
feet;

THENCE South 66 degrees 38 minutes 00 seconds West, 521.45 feet; THENCE North 07
degrees 07 minutes 02 seconds West, 47.49 feet;

THENCE North 88 degrees 18 minutes 25 seconds West, 29.86 feet; THENCE North 58
degrees 07 minutes 53 seconds West, 43.04 feet;

THENCE North 26 degrees 47 minutes 27 seconds West, 26.35 feet;

THENCE North 83 degrees 46 minutes 19 seconds West, 39.13 feet; THENCE North 27
degrees 44 minutes 13 seconds West, 177.75 feet;

THENCE North 89 degrees 49 minutes 06 seconds West, 103.52 feet;

THENCE South 00 degrees 01 minutes 45 seconds West, 18.00 feet;

THENCE North 89 degrees 49 minutes 06 seconds West, 377.78 feet;

THENCE North 00 degrees 01 minutes 45 seconds East, 756.50 feet

THENCE North 78 degrees 51 minutes 20 seconds East, 4.33 feet to the beginning
of a curve concave to the South having a radius of 250.00 feet;

THENCE Easterly along said curve through a central angle of 51 degrees 43
minutes 26 seconds, an arc distance of 225.69 feet;



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

THENCE South 49 degrees 25 minutes 14 seconds East, 59.77 feet;

THENCE North 40 degrees 34 minutes 36 seconds East, 352.13 feet to the beginning
of a curve concave to the Southeast having a radius of 100.00 feet;

THENCE Northeasterly along said curve through a central angle of 49 degrees 35
minutes 38 seconds, an arc distance of 86.56 feet;

THENCE South 89 degrees 49 minutes 46 seconds East, 385.35 feet to the beginning
of a non-tangent curve concave to the East having a radius of 500.00 feet, and a
radial bearing to said beginning of South 73 degrees 52 minutes 17 seconds West;

THENCE Northerly along said curve through a central angle of 16 degrees 17
minutes 57 seconds, an arc distance of 142.24 feet;

THENCE South 89 degrees 49 minutes 46 seconds East, 55.5 feet to the beginning
of a non-tangent curve concave to the Northeast having a radius of 444.50 feet
and a radial bearing to said beginning of North 89 degrees 46 minutes 46 seconds
West;

THENCE Southeasterly along said curve through a central angle of 75 degrees 09
minutes 12 seconds, an arc distance of 583.04 feet;

THENCE South 74 degrees 58 minutes 57 seconds East, 6.41 feet to the North-South
mid-section of said Section 35;

THENCE South 00 degrees 08 minutes 41 seconds West, along said mid-section line,
57.42 feet;

THENCE South 74 degrees 58 minutes 57 seconds East, 337.32 feet to the beginning
of a curve concave to the Southwest having a radius of 300.00 feet;

THENCE Southeasterly along said curve through a central angle of 35 degrees 25
minutes 14 seconds, an arc distance of 185.46 feet;

THENCE South 39 degrees 33 minutes 43 seconds East, 125.23 feet to the beginning
of a curve concave to the Northeast having a radius of 1000.00 feet;

THENCE Southeasterly along said curve through a central angle of 11 degrees 27
minutes 33 seconds, an arc distance of 200.00 feet;

THENCE South 38 degrees 58 minutes 44 seconds West, 55.50 feet;

THENCE South 16 degrees 17 minutes 23 seconds West, 211.79 feet.

THENCE North 89 degrees 51 minutes 19 seconds West, 270.00 feet;

THENCE South 00 degrees 08 minutes 41 seconds West, 208.40 feet;

THENCE North 89 degrees 51 minutes 19 seconds West, 148.26 feet;

THENCE South 00 degrees 08 minutes 41 seconds West, 14.66 feet;

THENCE North 89 degrees 51 minutes 19 seconds West, 67.83 feet;

THENCE North 00 degrees 08 minutes 41 seconds East, 10.06 feet;



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

THENCE North 89 degrees 51 minutes 19 seconds West, 122.29 feet to the POINT OF
BEGINNING;

EXCEPT one-half of all oil and mineral rights as reserved in instrument recorded
in Book 124, page 39, records of Maricopa County, Arizona; and also

EXCEPT all oil gas, other hydrocarbon substances, helium or other substances of
a gaseous nature, coal, metals, minerals, fossils, fertilizer of every name and
description; and also

EXCEPT all uranium, thorium or any other material which is or may be determined
to be peculiarly essential to the production of fissionable materials whether or
not of commercial value, as set forth in Section 37-231, Arizona Revised
Statutes.

Parcel No. 2: (Tennis Cottages Parcel)

That port of the Southwest one-quarter of Section 35, Township 4 North, Range 4
East of the Gila and Salt River Base and Meridian, Maricopa County, Arizona,
described as follows:

COMMENCING at the South one-quarter corner of said Section 35;

THENCE North 00 degrees 08 minutes 41 seconds East, along the North-South
mid-section line of said Section 35, a distance of 1486.58 feet;

THENCE North 89 degrees 49 minutes 06 seconds West, 840.00 feet to the POINT OF
BEGINNING;

THENCE South 27 degrees 44 minutes 13 seconds East, 177.75 feet;

THENCE South 83 degrees 46 minutes 19 seconds East, 39.13 feet;

THENCE South 26 degrees 47 minutes 27 seconds East, 26.35 feet;

THENCE South 58 degrees 07 minutes 53 seconds East, 43.04 feet;

THENCE South 88 degrees 18 minutes 25 seconds East, 29.86 feet;

THENCE South 07 degrees 07 minutes 02 seconds East, 47.49 feet;

THENCE South 66 degrees 38 minutes 00 seconds West, 275.66 feet to the beginning
of a curve concave to the Southeast having a radius of 150.00 feet;

THENCE Southwesterly along said curve through a central angle of 12 degrees 08
minutes 15 seconds, an arc distance of 31.78 feet;

THENCE South 54 degrees 29 minutes 46 seconds West, 446.31 feet;

THENCE North 84 degrees 49 minutes 13 seconds West, 43.57 feet;

THENCE North 00 degrees 01 minutes 45 seconds East, 619.54 feet;

THENCE South 89 degrees 49 minutes 06 seconds East, 377.78 feet;

THENCE North 00 degrees 01 minutes 45 seconds East, 18.00 feet;

THENCE South 89 degrees 49 minutes 06 seconds East, 103.52 feet to the POINT OF
BEGINNING.



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

EXCEPT one-half of all oil and mineral rights as reserved in instrument recorded
in Book 124, page 39, records of Maricopa County, Arizona; and also

EXCEPT all oil gas, other hydrocarbon substances, helium or other substances of
a gaseous nature, coal, metals, minerals, fossils, fertilizer of every name and
description; and also

EXCEPT all uranium, thorium or any other material which is or may be determined
to be peculiarly essential to the production of fissionable materials whether or
not of commercial value, as set forth in Section 37-231, Arizona Revised
Statutes.

Parcel No. 3: (Golf Cottage Parcel)

That portion of the South one-half of Section 35, Township 4 North, Range 4 East
of the Gila and Salt River Base and Meridian, Maricopa County, Arizona,
described as follows:

COMMENCING at the South one-quarter corner of said Section 35;

THENCE North 00 degrees 08 minutes 41 seconds East, along the North-South
mid-section line of said Section 35, a distance of 692.16 feet to the POINT OF
BEGINNING;

THENCE North 79 degrees 44 minutes 48 seconds West, 66.78 feet; THENCE North 05
degrees 04 minutes 10 seconds West, 504.79 feet; THENCE South 89 degrees 51
minutes 19 seconds East, 233.91 feet; THENCE South 00 degrees 08 minutes 41
seconds West, 10.06 feet; THENCE South 89 degrees 51 minutes 19 seconds East,
67.83 feet;

THENCE North 00 degrees 08 minutes 41 seconds East, 14.66 feet; THENCE South 89
degrees 51 minutes 19 seconds East, 148.26 feet; THENCE South 00 degrees 08
minutes 41 seconds West, 16.60 feet; THENCE South 89 degrees 51 minutes 19
seconds East, 102.00 feet; THENCE South 00 degrees 08 minutes 41 seconds West,
253.85 feet; THENCE North 79 degrees 44 minutes 48 seconds West, 295.00 feet;

THENCE South 10 degrees 15 minutes 12 seconds West, 92.82 feet to the beginning
of a non-tangent curve concave to the Southeast, having a radius of 45.00 feet,
and a radial bearing to said beginning of North 39 degrees 43 minutes 18 seconds
East;

THENCE Southwesterly along said curve through a central angle of 134 degrees 47
minutes 28 seconds, an arc distance of 105.86 feet;

THENCE South 84 degrees 55 minutes 50 seconds West, 60.44 feet to a point on the
North-South midsection line of said Section 35;

THENCE South 00 degrees 08 minutes 41 seconds West, along said mid-section line,
164.69 feet to the POINT OF BEGINNING.

EXCEPT one-half of all oil and mineral rights as reserved in instrument recorded
in Book 124, page 39, records of Maricopa County, Arizona; and also

EXCEPT all oil gas, other hydrocarbon substances, helium or other substances of
a gaseous nature, coal, metals, minerals, fossils, fertilizer of every name and
description; and also

EXCEPT all uranium, thorium or any other material which is or may be determined
to be peculiarly essential to the production of fissionable materials whether or
not of commercial value, as set forth in Section 37-231, Arizona Revised
Statutes.



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

Parcel No. 4:

That portion of the Southeast quarter of Section 35, Township 4 North, Range 4
East of the Gila and Salt River Base and Meridian, Maricopa County, Arizona,
described as follows:

COMMENCING at the Southeast corner of said Section 35;

THENCE North 00 degrees 08 minutes 48 seconds East, along the East line of said
Southeast quarter, 2145.40 feet;

THENCE North 89 degrees 51 minutes 09 seconds West, 1858.64 feet to the POINT OF
BEGINNING;

THENCE continuing North 89 degrees 51 minutes 09 seconds West, 782.42 feet to
the West line of said Southeast quarter;

THENCE South 00 degrees 08 minutes 41 seconds West, along said West line 60.00
feet (57.42 feet, measured);

THENCE South 74 degrees 58 minutes 57 seconds East, 337.32 feet to the beginning
of a curve concave Southwesterly, having a radius of 300.00 feet;

THENCE Southeasterly along said curve through a central angle of 35 degrees 25
minutes 14 seconds, an arc distance of 185.46 feet;

THENCE South 39 degrees 33 minutes 43 seconds East, 125.23 feet to the beginning
of a curve concave Northeasterly, having a radius of 1000.00 feet;

THENCE Southeasterly, along said curve, through a central angle of 06 degrees 22
minutes 13 seconds, an arc distance of 111.18 feet;

THENCE North 44 degrees 04 minutes 04 seconds East, 211.86 feet;

THENCE North 00 degrees 08 minutes 43 seconds East, 270.00 (267.42 feet,
measured) feet to the POINT OF BEGINNING;

EXCEPT one-half of all oil and mineral rights as reserved in instrument recorded
in Docket 124, page 39, records of Maricopa County, Arizona.

Parcel No. 5:

That portion of the Northeast quarter of the Southwest quarter of Section 35,
Township 4 North, Range 4 East of the Gila and Salt River Base and Meridian,
Maricopa County, Arizona, described as follows:

COMMENCING at the center of said Section 35;

THENCE South 00 degrees 08 minutes 41 seconds West, along the North-South
mid-section line of said Section 35, a distance of 232.27 feet to the POINT OF
BEGINNING;

THENCE continuing South 00 degrees 08 minutes 41 seconds West, along said
mid-section line, 431.30 feet;

THENCE North 74 degrees 58 minutes 57 seconds West, 6.41 feet to the beginning
of a curve concave to the Northeast, having a radius of 444.50 feet;



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

THENCE Northwesterly along said curve through a central angle of 75 degrees 09
minutes 12 seconds, an arc distance of 583.04 feet;

THENCE South 89 degrees 49 minutes 46 seconds East, 336.61 feet to the POINT OF
BEGINNING;

EXCEPT one-half of all oil and mineral rights as reserved in instrument recorded
in Docket 124, page 39, records of Maricopa County, Arizona.

Parcel No. 6:

That portion of the Northeast quarter of the Southwest quarter of Section 35,
Township 4 North, Range 4 East of the Gila and Salt River Base and Meridian,
Maricopa County, Arizona, described as follows:

BEGINNING at the center Section 35;

THENCE South 00 degrees 08 minutes 41 seconds West, along the North-South
mid-section line of said Section 35, a distance of 232.27 feet;

THENCE North 89 degrees 49 minutes 46 seconds West, 392.11 feet;

THENCE North 00 degrees 10 minutes 14 seconds East, 232.27 feet to the East-West
mid-section line of said Section 35;

THENCE South 89 degrees 49 minutes 46 seconds East, along said East-West
mid-section line, 392.00 feet to the POINT OF BEGINNING;

EXCEPT one-half of all oil and mineral rights as reserved in instrument recorded
in Docket 124, page 39, records of Maricopa County, Arizona.

Parcel No. 7:

That portion of the Northeast one-quarter of the Southwest one-quarter of
Section 35, Township 4 North, Range 4 East of the Gila and Salt River Base and
Meridian, Maricopa County, Arizona, described as follows:

COMMENCING at the center of said Section 35;

THENCE North 89 degrees 49 minutes 46 seconds West along the East-West
mid-section line of said Section 35, a distance of 392.00 feet to the TRUE POINT
OF BEGINNING;

THENCE South 00 degrees 10 minutes 14 seconds West, 232.27 to the beginning of a
curve concave to the East having a radius of 500.00 feet;

THENCE Southerly along said curve through a central angle of 16 degrees 17
minutes 57 seconds an arc distance of 142.24 feet;

THENCE North 89 degrees 49 minutes 46 seconds West, 385.35 feet to the beginning
of a curve concave to the Southeast having a radius of 100.00 feet;

THENCE Southwesterly along said curve through a central angle of 49 degrees 35
minutes 38 seconds, an arc distance of 86.56 feet to the point of tangency;

THENCE South 40 degrees 34 minutes 36 seconds West, 352.13 feet;



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

THENCE North 49 degrees 25 minutes 14 seconds West, 59.77 feet to the beginning
of a curve concave to the Southwest having a radius of 250.00 feet;

THENCE Northwesterly along said curve through a central angle of 51 degrees 43
minutes 26 seconds, an arc distance of 225.69 feet to the point of tangency;

THENCE South 78 degrees 51 minutes 20 seconds West, 4.33 feet to the West line
of said Northeast one-quarter;

THENCE North 00 degrees 01 minutes 45 seconds East, 507.05 feet along said West
line to the beginning of a non-tangent curve concave to the Southeast having a
radius of 805.00 feet and a radial bearing to said beginning being South 24
degrees 57 minutes 36 seconds East;

THENCE Northeasterly along said curve through a central angle of 25 degrees 07
minutes 50 seconds, an arc distance of 353.08 feet to the point of tangency said
point lying on the North line of said Northeast one-quarter;

THENCE South 89 degrees 49 minutes 46 seconds East, 589.90 feet along the North
line of said Northeast one-quarter to the POINT OF BEGINNING;

EXCEPT one-half of all oil and mineral rights as reserved in instrument recorded
in Docket 124, page 39, records of Maricopa County, Arizona.

Parcel No. 8:

A nonexclusive easement for ingress and egress by or pursuant to that certain
“Easement and Maintenance Agreement” dated November 21, 1986 and recorded
December 2, 1986 in Document No. 86-664157, records of Maricopa County, Arizona.

Parcel No. 9:

A nonexclusive easement for ingress and egress by or pursuant to that certain
“Reciprocal Easement and Maintenance Agreement” dated November 21, 1986 and
recorded December 2, 1986 in Document No. 86-664160, records of Maricopa County,
Arizona.

Parcel No. 10:

A nonexclusive easement for ingress and egress and utilities by or pursuant to
that certain “Reciprocal Easement Agreement, Construction and Maintenance
Agreement, and Covenants, Conditions and Restrictions” dated April 19, 2006, and
recorded April 19, 2006, in Document No. 20060523599, records of Maricopa
County, Arizona.

Parcel No. 11:

A nonexclusive easement for ingress and egress, utilities and other purposes by
or pursuant to that certain “Declaration of Easements and Covenants, Conditions
and Restrictions” dated October 28, 1986, and recorded December 12, 1986, in
Document No. 86-688089, records of Maricopa County, Arizona.

Parcel No. 12:

A nonexclusive easement for ingress and egress by or pursuant to that certain
“Master Declaration of Covenants, Conditions and Restrictions for Scottsdale
Princess/Eagle” dated August 19, 1986, and recorded August 20, 1986, in Document
No. 86-444862, records of Maricopa County, Arizona.



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

Parcel No. 13:

An easement for roadway over that portion of Tracts 3A, 11 and 12, State Plat
No. 16 - Core South, according to Book 324 of Maps, page 50, Records of Maricopa
County, Arizona, lying within the Northwest quarter of Section 35, Township 4
North, Range 4 East, Gila and Salt River Base and Meridian, depicted thereon as
Princess Boulevard.



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

CHICAGO TITLE INSURANCE COMPANY

SCHEDULE B

Policy No. CT1103006-CT2946

EXCEPTIONS FROM COVERAGE

This policy does not insure against loss or damage (and the Company will not pay
costs, attorneys’ fees or expenses) which arise by reason of:

 

  1.

Property taxes, which are a lien not yet due and payable, including any
assessments collected with taxes to be levied for the year 2011.

 

  2.

Intentionally deleted.

 

  3.

Reservations, exceptions and provisions contained in the patent and in the acts
authorizing the issuance thereof.

 

  4.

Water rights, claims or title to water, whether or not disclosed by the public
records.

 

  5.

The right of entry to prospect for, mine and remove the minerals excepted from
the description of said Land in Schedule A.

 

  6.

ANY UNPAID personal property taxes not yet due and payable, which may become a
lien on the property by reason of the leasehold interest in Parcel No. 1. None
due and payable as of Date of Policy.

 

  7.

Covenants, conditions, restrictions and easements but omitting any covenants or
restrictions, if any, including but not limited to those based upon race, color,
religion, sex, sexual orientation, familial status, marital status, disability,
handicap, national origin, ancestry, or source of income, as set forth in
applicable state or federal laws, except to the extent that said covenant or
restriction is permitted by applicable law, as set forth in the document

Recording No.: 86-444862

 

  8.

TERMS, COVENANTS, PROVISIONS and EASEMENTS contained in an “Easement and
Maintenance Agreement” recorded in Document No. 86-664152.

Thereafter a Clarification of Easement Rights recorded in Document No. 87-283748
and Document No. 88-084414.

 

  9.

TERMS, COVENANTS, PROVISIONS and EASEMENTS contained in a “Declaration of
Easements and Covenants, Conditions and Restrictions Buffer Zone” recorded in
Document No. 86-664153, and re-recorded in Document No. 87-092569.

Thereafter a Clarification of Easement Rights recorded in Document No. 87-283748
and Document No. 88-084414.

 

  10.

TERMS, COVENANTS and PROVISIONS of an “Easement and Maintenance Agreement”
recorded in Document No. 86-664157.



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

 

  11. TERMS, COVENANTS, PROVISIONS and EASEMENTS contained in a “Reciprocal
Easement and Maintenance Agreement” recorded in Document No. 86-664160.

 

  12. TERMS, COVENANTS AND PROVISIONS of a “Declaration of Easements and
Covenants, Conditions and Restrictions” recorded in Document No. 86-688089.

(Affects Parcel No. 11)

 

  13. EASEMENTS as shown on the plat of “Princess Views” recorded in Book 304 of
Maps, page 46.

Purpose: public utilities and vehicular non-access

(Affects Parcel No. 3)

 

  14. EASEMENT and rights incident thereto, as set forth in instrument:

Recorded in Document No. 87-367632

Purpose water line

(Affects Parcel No. 2)

 

  15. EASEMENT and rights incident thereto, as set forth in instrument:

Recorded in Document No. 87-583827

Purpose telecommunication lines and facilities

(Affects Parcel No. 4)

 

  16. EASEMENT and rights incident thereto, as set forth in instrument:

Recorded in Document No. 93-0663017

Purpose public street and public utilities

As modified by Ordinance recorded as Document No. 19990222809, by which the City
of Scottsdale vacated the public right-of-way known as Princess Drive, subject
to reservation for a public utility easement, emergency vehicle access easement
and service vehicle access easement.

 

  17. UNRECORDED LEASE under the terms and conditions of an unrecorded lease
made by:

Lessor: Scottsdale Princess Partnership, an Arizona general partnership

Lessee: Southwestco Wireless, L.P., a Delaware limited partnership, dba Cellular
One

Dated: November 14, 1995

As disclosed by Memorandum of Lease Agreement

Recorded: November 28, 1995

Document No. 95-0729584

(Affects No. 1)

 

  18. TERMS, COVENANTS AND PROVISIONS of a “Wall and Sign Agreement and Third
Amendment to Lease” recorded in Document No. 2003-0675900. and the “Seventh
Amendment to Recreational Land Use Agreement” recorded in Document
No. 2003-0674677.

 

  19. Intentionally deleted.

 

  20. TERMS, COVENANTS, PROVISIONS and EASEMENTS contained in a “Reciprocal
Easement Agreement, Construction and Maintenance Agreement, and Covenants,
Conditions and Restrictions” recorded in Document No. 2006-0523599.

(Affects Parcel Nos. 1, 2 and 7)



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

 

  21.

Intentionally deleted.

 

  22.

Intentionally deleted.

 

  23.

AGREEMENT according to the terms and conditions contained therein:

 

Purpose Non-Disturbance Dated September 01, 2006 Recorded September 06, 2006

Document No. 2006-1183791

 

  24.

AGREEMENT according to the terms and conditions contained therein:

 

Purpose Hotel Management Dated September 01, 2006 Recorded September 06, 2006

Document No. 2006-1183792

As assigned to Walton/SHR FSP, LLC by the instrument recorded
                    , 2011 at Recording No.             .

 

  25.

AGREEMENT according to the terms and conditions contained therein:

 

Purpose Residential Expansion Dated September 01, 2006 Recorded September 06,
2006

Document No. 2006-1183793

 

  26.

UNRECORDED LEASE under the terms and conditions contained therein made by:

Lessor SHR Scottsdale, LLC, a Delaware limited liability company

Lessee Verizon Wireless (VAW) LLC, a Delaware limited liability company, d/b/a
Verizon Wireless

Dated October 1, 1993 and thereafter amended

As disclosed by Memorandum Recorded September 23, 2009 Document No. 2009-883923

 

  27.

Terms and conditions of the easement described as Parcel 13 in Schedule A.

 

  28.

Intentionally deleted.

 

  29.

A deed of trust to secure an indebtedness in the amount shown below,

 

 

Amount:

    

$180,000,000.00

 

Dated:

    

September 1, 2006

 

Trustor/Grantor:

    

SHR Scottsdale X, L.L.C., a Delaware limited liability company and SHR
Scottsdale Y, L.L.C., a Delaware limited liability company

 

Trustee:

    

First American Title Insurance Company

 

Beneficiary:

    

Citigroup Global Markets Reality Corporation, a New York corporation

 

Recording Date:

    

September 6, 2006

 

Recording No:

    

2006-1183787

 

An assignment of the beneficial interest under said deed of trust which names:

 

Assignee:

    

LaSalle Bank National Association, as Trustee for the Registered Holders of The
Citigroup Commercial Mortgage Trust 2007-FL3, Commercial Mortgage Pass-Through
Certificates, Series 2007-FL3

 

Recording Date:

    

October 15, 2007

 

Recording No:

    

2007-111963



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

As modified by MEMORANDUM OF RESTRUCTURING AGREEMENT Dated: June     , 2011 by
and among BANK OF AMERICA, NATIONAL ASSOCIATION, SUCCESSOR BY MERGER TO LASALLE
BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF CITIGROUP
COMMERCIAL MORTGAGE TRUST 2007-FL3, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-FL3, Lender, SHR SCOTTSDALE, LLC, a Delaware limited
liability company, Borrower, And DTRS SCOTTSDALE, L.L.C., a Delaware limited
liability company, Operating Lessee, recorded                      as Document
No.                     

As modified by ASSUMPTION AGREEMENT dated June     , 2011 by and among SHR
SCOTTSDALE, L.L.C., a Delaware limited liability company, Original Borrower. FMT
SCOTTSDALE OWNER, LLC, a Delaware limited liability company, New Borrower,
STRATEGIC HOTEL FUNDING, L.L.C., a Delaware limited liability company, Original
Guarantor, WALTON STREET REAL ESTATE FUND VI, L.P.; WALTON STREET REAL ESTATE
FUND VI-Q, L.P.; WALTON STREET REAL ESTATE FUND VI-E, L.P.; WALTON STREET REAL
ESTATE INVESTORS VI, L.P.; WALTON STREET REAL ESTATE PARTNERS VI, L.P.; WALTON
STREET REAL ESTATE PARTNERS VI-NGE, L.P.; and WSC CAPITAL HOLDINGS VI, L.P.,
each a Delaware limited partnership, collectively, New Guarantor, DTRS
SCOTTSDALE, L.L.C., a Delaware limited liability company, Original Operating
Lessee, WALTON/SHR FPH, LLC, a Delaware limited liability company, New Operating
Lessee and BANK OF AMERICA, NATIONAL ASSOCIATION, SUCCESSOR BY MERGER TO LASALLE
BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF CITIGROUP
COMMERCIAL MORTGAGE TRUST 2007-FL3 COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-FL3, Lender recorded                      as Document
No.                     

As modified by MODIFICATION AND SPREADER AGREEMENT dated June     , 2011 by and
among, FMT SCOTTSDALE Owner, LLC, a Delaware limited liability company,
Borrower, WALTON/SHR FPH, LLC, a Delaware limited liability company. Operating
Lessee and BANK OF AMERICA, NATIONAL ASSOCIATION, SUCCESSOR BY MERGER TO LASALLE
BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF CITIGROUP
COMMERCIAL MORTGAGE TRUST 2007-FL3 COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-FL3, Lender, recorded                      as Document
No.                     .

As further modified by OPERATING LEASE SUBORDINATION AGREEMENT, dated as of June
    , 2011 by and among, FMT SCOTTSDALE OWNER, LLC, a Delaware limited liability
company, as Fee Owner, Walton/SHR FPH, LLC, a Delaware limited liability
company, as Operating Lessee, and BANK OF AMERICA, NATIONAL ASSOCIATION,
SUCCESSOR BY MERGER TO LASALLE BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF CITIGROUP COMMERCIAL MORTGAGE TRUST 2007-FL3 COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-FL3, as Lender recorded
                     as Document No.                     .

 

  30. Assignment of Leases, Rents, Hotel Revenue and Security Deposits

 

Executed by:

   SHR Scottsdale X, L.L.C., a Delaware limited liability company and SHR
Scottsdale Y, L.L.C., a Delaware limited liability company

To:

   Citigroup Global Markets Realty Corporation, a New York corporation



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

Recording Date:      September 9, 2006 Recording No:      2006-1183788 and
thereafter assigned to LaSalle Bank National Association, as Trustee for the
Registered Holders of The Citigroup Commercial Mortgage Trust 2007-FL3,
Commercial Mortgage Pass-Through Certificates, Series 2007-FL3 recorded in
Recording No. 2007-1119631

As modified by MEMORANDUM OF RESTRUCTURING AGREEMENT Dated: June     , 2011 by
and among BANK OF AMERICA, NATIONAL ASSOCIATION, SUCCESSOR BY MERGER TO LASALLE
BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF CITIGROUP
COMMERCIAL MORTGAGE TRUST 2007-FL3, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-FL3, Lender, SHR SCOTTSDALE, LLC, a Delaware limited
liability company, Borrower, And DTRS SCOTTSDALE, L.L.C., a Delaware limited
liability company, Operating Lessee, recorded                      as Document
No.                     

As modified by ASSUMPTION AGREEMENT dated June     , 2011 by and among SHR
SCOTTSDALE, L.L.C., a Delaware limited liability company, Original Borrower. FMT
SCOTTSDALE OWNER, LLC, a Delaware limited liability company, New Borrower,
STRATEGIC HOTEL FUNDING, L.L.C., a Delaware limited liability company, Original
Guarantor, WALTON STREET REAL ESTATE FUND VI, L.P.; WALTON STREET REAL ESTATE
FUND VI-Q, L.P.; WALTON STREET REAL ESTATE FUND VI-E, L.P.; WALTON STREET REAL
ESTATE INVESTORS VI, L.P.; WALTON STREET REAL ESTATE PARTNERS VI, L.P.; WALTON
STREET REAL ESTATE PARTNERS VI-NGE, L.P.; and WSC CAPITAL HOLDINGS VI, L.P.,
each a Delaware limited partnership, collectively, New Guarantor, DTRS
SCOTTSDALE, L.L.C., a Delaware limited liability company, Original Operating
Lessee, WALTON/SHR FPH, LLC, a Delaware limited liability company, New Operating
Lessee and BANK OF AMERICA, NATIONAL ASSOCIATION, SUCCESSOR BY MERGER TO LASALLE
BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF CITIGROUP
COMMERCIAL MORTGAGE TRUST 2007-FL3 COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-FL3, Lender recorded                      as Document
No.                     

As modified by MODIFICATION AND SPREADER AGREEMENT dated June     , 2011 by and
among, FMT SCOTTSDALE Owner, LLC, a Delaware limited liability company,
Borrower, WALTON/SHR FPH, LLC, a Delaware limited liability company. Operating
Lessee and BANK OF AMERICA, NATIONAL ASSOCIATION, SUCCESSOR BY MERGER TO LASALLE
BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF CITIGROUP
COMMERCIAL MORTGAGE TRUST 2007-FL3 COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-FL3, Lender, recorded                      as Document
No.                     .

As further modified by OPERATING LEASE SUBORDINATION AGREEMENT, dated as of June
    , 2011 by and among, FMT SCOTTSDALE OWNER, LLC, a Delaware limited liability
company, as Fee Owner, Walton/SHR FPH, LLC, a Delaware limited liability
company, as Operating Lessee, and BANK OF AMERICA, NATIONAL ASSOCIATION,
SUCCESSOR BY MERGER TO LASALLE BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF CITIGROUP COMMERCIAL MORTGAGE TRUST 2007-FL3 COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-FL3, as Lender recorded
                     as Document No.                     .



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

 

  31. A financing statement as follows:

 

Debtor:      SHR Scottsdale X, L.L.C Secured Party:      Citigroup Global
Markets Realty Corp Recording Date:      September 6, 2006 Recording No.:     
2006-1183789 and thereafter assigned to LaSalle Bank National Association, as
Trustee for the Registered Holders of The Citigroup Commercial Mortgage Trust
2007-FL3, Commercial Mortgage Pass-Through Certificates, Series 2007-FL3 by
instrument recorded in Recording No. 2007-1119632

 

  32. A financing statement as follows:

 

Debtor:      SHR Scottsdale Y, L.L.C., Secured Party:      Citigroup Global
Markets Realty Corp Recording Date:      September 6, 2006 Recording No.:     
2006-1183790 and thereafter assigned to LaSalle Bank National Association, as
Trustee for the Registered Holders of The Citigroup Commercial Mortgage Trust
2007-FL3, Commercial Mortgage Pass-Through Certificates, Series 2007-FL3 by
instrument recorded in Recording No. 2007-1119633

 

  33. Terms, covenants, conditions and provisions of the lease described or
referred to in Schedule A.

 

  34. Intentionally deleted.

 

  35. Rights of tenants, as tenants only, under unrecorded leases, as shown on
the attached Exhibit A.

 

  36. The following matters as shown on the ALTA/ACSM Survey prepared by Gabriel
S. Rios, dated March 28, 2011, last revised June 3, 2011, as Job Number 103555:

 

  a. Roadway meanders outside of the 30 foot ingress/egress and utility easement
at various points, by a maximum distance of 13.0 feet;

 

  b. Encroachment of sign into the 71 foot public street and utilities easement;
the 71 foot ingress-egress easement, public utility easement and emergency
service vehicle access easement; the 71 foot telecommunications easement; and
the 111 foot buffer easement area along the north line of Parcel 1;

 

  c. Encroachment of building into the 12 foot waterline easement located in the
north portion of Parcel 2;

 

  d. Encroachment of fence onto the property south and adjoining Parcel 2.

The Company hereby insures the Insured against loss or damage which the Insured
shall sustain by reason of the entry of any court order or judgment which
constitutes a final determination and denies the right to maintain the existing
improvements on the Land because of the encroachments specifically set forth
above at Exception 36b.

ALTA 28 Endorsement approved as to Exception 36c.

 

  37. OPERATING LEASE SUBORDINATION AGREEMENT, dated as of June     , 2011 by
and among, FMT SCOTTSDALE OWNER, LLC, a Delaware limited liability company, as
Fee Owner, Walton/SHR FPH, LLC, a Delaware limited liability company, as
Operating Lessee, and



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

 

BANK OF AMERICA, NATIONAL ASSOCIATION, SUCCESSOR BY MERGER TO LASALLE BANK
NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF THE CITIGROUP
COMMERCIAL MORTGAGE TRUST 2007-FL3 COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-FL3, as Lender recorded                      as
Document No.                     .

 

  38. UCC-1 naming WALTON/SHR FPH, LLC, as Debtor and BANK OF AMERICA, NATIONAL
ASSOCIATION, SUCCESSOR BY MERGER TO LASALLE BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF THE CITIGROUP COMMERCIAL MORTGAGE TRUST
2007-FL3, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-FL3, as
Secured Party recorded                      as Document No.
                    .

 

  39. UCC-1 naming FMT SCOTTSDALE OWNER, LLC, as Debtor and BANK OF AMERICA,
NATIONAL ASSOCIATION, SUCCESSOR BY MERGER TO LASALLE BANK NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE REGISTERED HOLDERS OF THE CITIGROUP COMMERCIAL MORTGAGE TRUST
2007-FL3, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-FL3, as
Secured Party recorded                      as Document No.
                    .

 

  40. This policy is issued contemporaneously with a $60,000,000.00 policy of
First American Title Insurance Company, Policy No. NCS 489447, all such
contemporaneous policies totaling $200,000,000.00, and it is understood and
agreed that for all loss or aggregate losses against which said policies
protect, the Company shall bear only 70.00% of any such loss, and in no event
shall the Company be liable for loss in excess of the face amount of this
policy.

END



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

Exhibit A

Concession Agreement entered into as of July 1, 2009 by and between DTRS
Scottsdale, LLC (d/b/a Fairmont Scottsdale) (“Assignor”) and Go Rents; as
assigned by Assignor to Walton/SHR FSH, LLC pursuant to that certain Assignment
and Assumption Agreement dated                     , 2011.



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

ENDORSEMENT

ATTACHED TO POLICY NO. CT1103006-CT2946

ISSUED BY

CHICAGO TITLE INSURANCE COMPANY

The Company insures against loss or damage sustained by the Insured by reason
of:

 

1. The existence, at Date of Policy, of any of the following unless expressly
excepted in Schedule B:

 

  a. Present violations on the Land of any enforceable covenants, conditions, or
restrictions, or any existing improvements on the Land that violate any building
setback lines shown on a plat of subdivision recorded or filed in the Public
Records.

 

  b. Any instrument referred to in Schedule B as containing covenants,
conditions, or restrictions on the Land that, in addition, (i) establishes an
easement on the Land; (ii) provides for an option to purchase, a right of first
refusal, or the prior approval of a future purchaser or occupant; or
(iii) provides a right of reentry, possibility of reverter, or right of
forfeiture because of violations on the Land of any enforceable covenants,
conditions, or restrictions.

 

  c. Any encroachment of existing improvements located on the Land onto
adjoining land, or any encroachment onto the Land of existing improvements
located on adjoining land.

 

  d. Any encroachment of existing improvements located on the Land onto that
portion of the Land subject to any easement excepted in Schedule B.

 

  e. Any notices of violation of covenants, conditions, or restrictions relating
to environmental protection recorded or filed in the Public Records.

 

2. Damage to existing buildings

 

  a. That are located on or encroach upon that portion of the Land subject to
any easement excepted in Schedule B, which damage results from the exercise of
the right to maintain the easement for the purpose for which it was granted or
reserved;

 

  b. Resulting from the future exercise of any right existing at Date of Policy
to use the surface of the Land for the extraction or development of minerals
excepted from the description of the Land or excepted in Schedule B.

 

3. Any final court order or judgment requiring the removal from any land
adjoining the Land of any encroachment, other than fences, landscaping, or
driveways, excepted in Schedule B.

 

4. Any final court order or judgment denying the right to maintain any existing
building on the Land because of any violation of covenants, conditions, or
restrictions, or building setback lines shown on a plat of subdivision recorded
or filed in the Public Records.

Wherever in this endorsement the words “covenants, conditions, or restrictions”
appear, they shall not be deemed to refer to or include the terms, covenants,
conditions, or limitations contained in an instrument creating a lease.



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

As used in paragraphs 1.a. and 4, the words “covenants, conditions, or
restrictions” do not include any covenants, conditions, or restrictions
(a) relating to obligations of any type to perform maintenance, repair, or
remediation on the Land, or (b) pertaining to environmental protection of any
kind or nature, including hazardous or toxic matters, conditions, or substances,
except to the extent that a notice of a violation or alleged violation affecting
the Land has been recorded or filed in the Public Records at Date of Policy and
is not excepted in Schedule B.

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.

 

  CHICAGO TITLE INSURANCE COMPANY

By:

 

 

  Authorized Signatory

ALTA Endorsement — Form 9.2-06

(Restrictions, Encroachments, Minerals – Owner’s Policy – Improved Land –
6/17/06)



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

ENDORSEMENT

ATTACHED TO POLICY NO. CT1103006-CT2946

ISSUED BY

CHICAGO TITLE INSURANCE COMPANY

AS TO PARCEL 1 THROUGH 6 ONLY

1. The Company insures against loss or damage sustained by the Insured in the
event that, at Date of Policy,

 

  a. According to applicable zoning ordinances and amendments, the Land is not
classified zone C-2 PCD.

 

  b. The following use or uses are not allowed under that classification:
Hotel/Resort.

 

  c. There shall be no liability under this paragraph 1 .b. if the use or uses
are not allowed as the result of any lack of compliance with any conditions,
restrictions, or requirements contained in the zoning ordinances and amendments,
including but not limited to the failure to secure necessary consents or
authorizations as a prerequisite to the use or uses. The paragraph 1.c. does not
modify or limit the coverage provided in Covered Risk 5.

2. The Company further insures against loss or damage sustained by the Insured
by reason of a final decree of a court of competent jurisdiction

 

  a. Prohibiting the use of the Land, with any existing structure, as Insured in
paragraph 1.b.; or

 

  b. Requiring the removal or alteration of the structure on the basis that, at
Date of Policy, the zoning ordinances and amendments have been violated with
respect to any of the following matters:

 

  i. Area, width, or depth of the Land as a building site for the structure

 

  ii. Floor space area of the structure

 

  iii. Setback of the structure from the property lines of the Land

 

  iv. Height of the structure, or

 

  v. Number of parking spaces.

3. There shall be no liability under this endorsement based on

 

  a. The invalidity of the zoning ordinances and amendments until after a final
decree of a court of competent jurisdiction adjudicating the invalidity, the
effect of which is to prohibit the use or uses;

 

  b. The refusal of any person to purchase, lease or lend money on the estate or
interest covered by this policy.

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.

 

    CHICAGO TITLE INSURANCE COMPANY

By:

 

 

  Authorized Signatory

ALTA Endorsement — Form 3.1-06

(Zoning – Completed Structure – 6/17/06)



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

ENDORSEMENT

ATTACHED TO POLICY NO. CT1103006-CT2946

ISSUED BY

CHICAGO TITLE INSURANCE COMPANY

AS TO PARCEL 7 ONLY

1. The Company insures against loss or damage sustained by the Insured in the
event that, at Date of Policy,

 

  a. According to applicable zoning ordinances and amendments, the Land is not
classified zone: C-2 PCD.

 

  b. The following use or uses are not allowed under that classification:
Hotel/Resort.

2. There shall be no liability under this endorsement based on

 

  a. Lack of compliance with any conditions, restrictions, or requirements
contained in the zoning ordinances and amendments, including but not limited to
the failure to secure necessary consents or authorizations as a prerequisite to
the use or uses. This paragraph 2.a. does not modify or limit the coverage
provided in Covered Risk 5.

 

  b. The invalidity of the zoning ordinances and amendments until after a final
decree of a court of competent jurisdiction adjudicating the invalidity, the
effect of which is to prohibit the use or uses.

 

  c. The refusal of any person to purchase, lease or lend money on the estate or
interest covered by this policy.

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.

 

    CHICAGO TITLE INSURANCE COMPANY

By:

 

 

  Authorized Signatory

ALTA Endorsement — Form 3-06

(Zoning – Unimproved Land – 6/17/06)



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

ENDORSEMENT

ATTACHED TO POLICY NO. CT1103006-CT2946

ISSUED BY

CHICAGO TITLE INSURANCE COMPANY

The Company insures against loss or damage sustained by the Insured if, at Date
of Policy, (i) the Land does not abut and have both actual vehicular and
pedestrian access to and from Princess Boulevard (the “Street”), (ii) the Street
is not physically open and publicly maintained, or (iii) the Insured has no
right to use existing curb cuts or entries along that portion of the Street
abutting the Land.

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.

 

    CHICAGO TITLE INSURANCE COMPANY

By:

 

 

  Authorized Signatory

ALTA Endorsement — Form 17-06

(Access & Entry – 6/17/06)



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

ENDORSEMENT

ATTACHED TO POLICY NO. CT1103006-CT2946

ISSUED BY

CHICAGO TITLE INSURANCE COMPANY

The Company insures against loss or damage sustained by the Insured if, at Date
of Policy (i) the easement identified Parcel 10 in Schedule A does not provide
that portion of the Land identified as Parcel 1 and Parcel 2 in Schedule A both
vehicular and pedestrian access to and from Princess Boulevard, and the easement
identified as Parcel 12 in Schedule A (Princess Drive) (collectively, the
“Easements”), does not provide that portion of the Land identified as Parcels 1
through 7 in Schedule A, both actual vehicular and pedestrian access to and from
Princess Boulevard and Hayden Road, (the “Street”), (ii) the Street is not
physically open and publicly maintained, or (iii) the Insured has no right to
use existing curb cuts or entries along that portion of the Street abutting the
Easements.

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.

 

    CHICAGO TITLE INSURANCE COMPANY

By:

 

 

  Authorized Signatory

ALTA Endorsement — Form 17.1-06

(Indirect Access & Entry – 6/17/06)



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

ENDORSEMENT

ATTACHED TO POLICY NO. CT1103006-CT2946

ISSUED BY

CHICAGO TITLE INSURANCE COMPANY

The Company insures against loss or damage sustained by the Insured by reason
of:

 

1. Those portions of the Land identified below not being assessed for real
estate taxes under the listed tax identification numbers or those tax
identification numbers including any additional land:

215-08-001J (Affects a portion of Parcel 1)

215-08-001K (Affects Parcel 4)

215-08-001L (Affects Parcel 5)

215-08-001M (Affects a portion of Parcel 7)

215-08-001N (Affects Parcel 6)

215-08-00IX (Affects a portion of Parcel 1)

215-08-001Y (Affects a portion of Parcel 1)

215-08-003A (Affects a portion of Parcel 1)

215-08-003B (Affects a portion of Parcel 1)

215-08-133 (Affects a portion of Parcel 7)

215-08-135 (Affects Parcel 3)

215-08-003C (Affects Parcel 2)

 

2. The easements, if any, described in Schedule A being cut off or disturbed by
the nonpayment of real estate taxes assessed against the servient estate.

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.

 

    CHICAGO TITLE INSURANCE COMPANY

By:

 

 

  Authorized Signatory

ALTA Endorsement — Form 18.1-06

(Multiple Tax Parcel – 6/17/06)



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

ENDORSEMENT

ATTACHED TO POLICY NO. CT1103006-CT2946

ISSUED BY

CHICAGO TITLE INSURANCE COMPANY

The Company insures against loss or damage sustained by the Insured by reason
of:

 

1. The failure of the parcels of Land described in Schedule A to be contiguous;
or

 

2. The presence of any gaps, strips, or gores separating any of the contiguous
boundary lines described above.

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.

 

    CHICAGO TITLE INSURANCE COMPANY

By:

 

 

  Authorized Signatory

ALTA Endorsement — Form 19-06

(Contiguity – Multiple Parcels – 6/17/06)



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

ENDORSEMENT

ATTACHED TO POLICY NO. CT1103006-CT2946

ISSUED BY

CHICAGO TITLE INSURANCE COMPANY

The Company insures against loss or damage sustained by the Insured by reason of
the failure of The Fairmont Scottsdale Princess Resort, with an address of 7575
E. Princess Drive, Scottsdale, Arizona, to be located on the Land at Date of
Policy.

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.

 

    CHICAGO TITLE INSURANCE COMPANY

By:

 

 

  Authorized Signatory

ALTA Endorsement — Form 22-06

(Location – 6/17/06)



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

ENDORSEMENT

ATTACHED TO POLICY NO. CT1103006-CT2946

ISSUED BY

CHICAGO TITLE INSURANCE COMPANY

The Company insures against loss or damage sustained by the Insured by reason of
the failure of the Land as described in Schedule A to be the same as that
identified on the ALTA/ACSM Survey prepared by Gabriel S. Rios, dated March 28,
2011, last revised June 3, 2011, as Job Number 103555.

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.

 

    CHICAGO TITLE INSURANCE COMPANY

By:

 

 

  Authorized Signatory

ALTA Endorsement 25-06 (Same as Survey)

Adopted 10/16/08



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

ENDORSEMENT

ATTACHED TO POLICY NO. CT1103006-CT2946

ISSUED BY

CHICAGO TITLE INSURANCE COMPANY

AS TO PARCEL 1 ONLY

 

1. As used in this endorsement, these terms shall mean the following:

 

  a. “Evicted” or “Eviction”: (a) the lawful deprivation, in whole or in part,
of the right of possession insured by this policy, contrary to the terms of the
Lease or (b) the lawful prevention of the use of the Land or the Tenant
Leasehold Improvements for the purposes permitted by the Lease, in either case
as a result of a matter covered by this policy.

 

  b. “Lease”: the ground lease agreement described in Schedule A.

 

  c. “Leasehold Estate”: the right of possession for the Lease Term.

 

  d. “Lease Term”: the duration of the Leasehold Estate, including any renewal
or extended term if a valid option to renew or extend is contained in the Lease.

 

  e. “Personal Property”: chattels located on the Land and property which,
because of their character and manner of affixation to the Land, can be severed
from the Land without causing appreciable damage to themselves or to the Land to
which they are affixed.

 

  f. “Remaining Lease Term”: the portion of the Lease Term remaining after the
Insured has been Evicted as a result of a matter covered by this policy.

 

  g. “Tenant Leasehold Improvements”: Those improvements, including landscaping,
required or permitted to be built on the Land by the Lease that have been built
at the Insured’s expense or in which the Insured has an interest greater than
the right to possession during the Lease Term.

 

2. Valuation of Estate or Interest Insured

If in computing loss or damage it becomes necessary to value the Title as the
result of a covered matter that results in an Eviction of the Tenant, then that
value shall consist of the value for the Remaining Lease Term of the Leasehold
Estate and any Tenant Leasehold Improvements existing on the date of the
Eviction. The Insured Claimant shall have the right to have the Leasehold Estate
and the Tenant Leasehold Improvements valued either as a whole or separately. In
either event, this determination of value shall take into account rent no longer
required to be paid for the Remaining Lease Term.

 

3. Additional items of loss covered by this endorsement

If the Insured is Evicted, the following items of loss, if applicable, shall be
included in computing loss or damage incurred by the Insured, but not to the
extent that the same are included in the valuation of the Title.



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

a. The reasonable cost of removing and relocating any Personal Property that the
Insured has the right to remove and relocate, situated on the Land at the time
of Eviction, the cost of transportation of that Personal Property for the
initial one hundred miles incurred in connection with the relocation, and the
reasonable cost of repairing the Personal Property damaged by reason of the
removal and relocation.

b. Rent or damages for use and occupancy of the Land prior to the Eviction that
the Insured as owner of the Leasehold Estate may be obligated to pay to any
person having paramount title to that of the lessor in the Lease.

c. The amount of rent that, by the terms of the Lease, the Insured must continue
to pay to the lessor after Eviction with respect to the portion of the Leasehold
Estate and Tenant Leasehold Improvements from which the Insured has been
Evicted.

d. The fair market value, at the time of the Eviction, of the estate or interest
of the Insured in any lease or sublease made by Tenant as lessor of all or part
of the Leasehold Estate or the Tenant Leasehold Improvements.

e. Damages that the Insured is obligated to pay to lessees or sublessees on
account of the breach of any lease or sublease made by the Tenant as lessor of
all or part of the Leasehold Estate or the Tenant Leasehold Improvements caused
by the Eviction.

f. Reasonable costs incurred by the Insured to secure a replacement leasehold
equivalent to the Leasehold Estate.

g. If Tenant Leasehold Improvements are not substantially completed at the time
of Eviction, the actual cost incurred by the Insured, less the salvage value,
for the Tenant Leasehold Improvements up to the time of Eviction. Those costs
include costs incurred to obtain land use, zoning, building and occupancy
permits, architectural and engineering fees, construction management fees, costs
of environmental testing and reviews, and landscaping costs.

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements
to it.

 

    CHICAGO TITLE INSURANCE COMPANY

By:

 

 

  Authorized Signatory

ALTA Endorsement — Form 13-06

(Owner’s Leasehold – 6/17/06)



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

SUBJECT TO UNDERWRITING APPROVAL

ENDORSEMENT

ATTACHED TO POLICY NO. CT1103006-CT2946

ISSUED BY

CHICAGO TITLE INSURANCE COMPANY

The Company agrees that it will not assert the provisions of Exclusions from
Coverage 3(a), (b), or (e) to deny liability for loss or damage otherwise
insured against under the terms of the policy solely by reason of the action or
inaction or Knowledge, as of Date of Policy, of

[TO BE DETERMINED]

imputed to the entity identified in paragraph 3 of Schedule A or to the Insured
by operation of law, but only to the extent that the Insured acquired the
Insured’s interest in entity as a purchaser for value without Knowledge of the
asserted defect, lien, encumbrance, adverse claim, or other matter insured
against by the policy.

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements
to it.

 

    CHICAGO TITLE INSURANCE COMPANY

By:

 

 

  Authorized Signatory

ALTA Endorsement — Form 15.2-06

(Nonimputation – Partial Equity Transfer – 6/17/06)



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

ENDORSEMENT

ATTACHED TO POLICY NO. CT1103006-CT2946

ISSUED BY

CHICAGO TITLE INSURANCE COMPANY

The Company hereby insures the Insured against loss which the insured shall
sustain by reason of damage to existing or future improvements, including lawns,
shrubbery or trees, resulting from the enforcement of any of the reservations
contained in the patent to said land as shown in Exception 3 of Schedule B.

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.

 

    CHICAGO TITLE INSURANCE COMPANY

By:

 

 

  Authorized Signatory

Patent Endorsement



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

ENDORSEMENT

ATTACHED TO POLICY NO. CT1103006-CT2946

ISSUED BY

CHICAGO TITLE INSURANCE COMPANY

The Company insures against loss or damage sustained by the Insured by reason of
damage to existing or future improvements, including lawns, shrubbery or trees,
resulting from the exercise of any right to use the surface of the Land for the
extraction or development of water excepted from the description of the Land or
shown as a reservation in Schedule B.

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.

 

    CHICAGO TITLE INSURANCE COMPANY

By:

 

 

  Authorized Signatory

CLTA 103.5-06 (03-09-07)

Exercise of Surface Rights for Extraction of Water Endorsement



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

ENDORSEMENT

ATTACHED TO POLICY NO. CT1103006-CT2946

ISSUED BY

CHICAGO TITLE INSURANCE COMPANY

The Company agrees that it will not interpose as a defense to a claim of
coverage under this Policy the fact that a dissolution of the Insured Limited
Liability Company has occurred, or a new Limited Liability Company has been
formed solely by reason of the withdrawal or replacement of one or more of the
members of the original Insured Limited Liability Company so long as the Insured
remains as the title holder, and no new Limited Liability Company is explicitly
formed. The Company reserves all of its rights and defenses under the Policy
which it would have had against the Insured or its constituent members before or
after any withdrawal or replacement.

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.

 

  CHICAGO TITLE INSURANCE COMPANY

By:

 

 

  Authorized Signatory

Fairway Endorsement (LLC or Partnership)



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

ENDORSEMENT

ATTACHED TO POLICY NO. CT1103006-CT2946

ISSUED BY

CHICAGO TITLE INSURANCE COMPANY

The Company insures against loss or damage sustained by the Insured by reason
of:

 

  (1) damage to an existing building located on the Land, or

 

  (2) enforced removal or alteration of an existing building located on the
Land, as a result of the exercise of the right of use or maintenance of the
easement referred to in Exceptions 7, 8, 9, 14, 15 and 16 of Schedule B for the
purpose for which it was granted or reserved.

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.

 

  CHICAGO TITLE INSURANCE COMPANY

By:

 

 

  Authorized Signatory

ATLA Endorsement 28-06 (Easement – Damage or Enforced Removal)

Adopted 10/16/08



--------------------------------------------------------------------------------

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.

 

ENDORSEMENT

ATTACHED TO POLICY NO. CT1103006-CT2946

ISSUED BY

CHICAGO TITLE INSURANCE COMPANY

The Company insures against loss or damage sustained by reason of any final
judgment enforcing the covenants, conditions and restrictions referred to in
paragraphs 7, 8, 9, 10, 11, 12, 18 & 20 of Schedule B, based upon a violation
thereof on the Land prior to Date of Policy.

As used in this endorsement, the words “covenants, conditions or restrictions”
do not refer to or include any covenant, condition or restriction (a) relating
to obligations of any type to perform maintenance, repair or remediation on the
Land, or (b) pertaining to environmental protection of any kind or nature,
including hazardous or toxic matters, conditions or substances except to the
extent that a notice of a violation or alleged violation affecting the Land has
been recorded in the Public Records at Date of Policy and is not excepted in
Schedule B.

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.

 

  CHICAGO TITLE INSURANCE COMPANY

By:

 

 

  Authorized Signatory

CLTA Form 100.5-06 (03-09-07)

CC&R’s, Violations

ALTA - Owner



--------------------------------------------------------------------------------

LOGO [g196352ex102_pg067d.jpg]

   LOGO [g196352ex102_pg067d.jpg]

ENDORSEMENT

Attached to Policy No. NCS 489447 Owner’s Policy

Issued by

First American Title Insurance Company

(“Co-Insurer”)

CO-INSURANCE ENDORSEMENT

Attached to and made a part of Chicago Title Insurance Company (“Issuing
Co-Insurer”) Policy No. CT1103006-CT2946 (“Co-Insurance Policy”). Issuing
Co-Insurer and any other co-insurers are collectively referred to as
“Co-Insurers.”

 

1. Co-Insurer issues this endorsement as evidence of Co-Insurer’s liability
under Co-Insurance Policy and directs that this endorsement be attached to the
Co-Insurance Policy adopting its Covered Risks, Exclusions, Conditions,
Schedules and Endorsements, as follows:

Amount and proportion of insurance and Aggregate Amount of Insurance under the
Co-Insurance Policy:

 

Co-Insurers    Name and Address   

Policy

Number

   Amount of
Insurance      Proportion of
Liability  

Issuing Co-Insurer

  

Chicago Title Insurance Company

171 N. Clark Street Chicago, IL 60601

   CT1103006-CT2946    $ 140,000,000.00         70 % 

Co-Insurer

   First American Title Insurance Company 30 N. LaSalle Street Chicago, IL 60602
   NCS 489447    $ 60,000,000.00      

Aggregate Policy Amount

         $ 200,000,000.00      

 

2. Each Co-Insurer shall be liable to the Insured under the Co-Insurance Policy
only for the total of the loss and costs multiplied by its Proportion of
Liability.

 

3. Any notice of claim and any other notice or statement in writing required to
be given under the Co-Insurance Policy must be given to Co-Insurer at its
address set forth above.

 

4. Any endorsement to the Co-Insurance Policy issued after the date of this
Co-Insurance Endorsement must be signed on behalf of the Co-Insurer by its
authorized officer or agent.

 

5. This Co-Insurance Endorsement is effective as of the Date of Policy of the
Co-Insurance Policy. This Co-Insurance Endorsement may be executed in
counterparts.

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.

June     , 2011

American Land Title Association

Endorsement 23-06 (Co-Insurance - Single Policy)

Adopted 01/01/08

 

LOGO [g196352ex102_pg067d.jpg]

   LOGO [g196352ex102_pg067d.jpg]



--------------------------------------------------------------------------------

LOGO [g196352ex102_pg067d.jpg]

   LOGO [g196352ex102_pg067d.jpg]

F.A. Special

Lack of Signatures

ENDORSEMENT

Attached to Policy No. NCS-489447 Owner’s Policy

Issued By

First American Title Insurance Company

The Company hereby assures the Insured that the Company will not deny liability
under the policy or any endorsements issued therewith solely on the grounds that
the policy and/or endorsement(s) were issued electronically and/or lack
signatures in accordance with Paragraph 15 (c) of the Conditions.

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.

First American Title Insurance Company

 

LOGO [g196352ex102_pg067a.jpg]    LOGO [g196352ex102_pg067b.jpg]   

Dennis J. Giimore

  

Timothy Kemp

  

President

  

Secretary

  

LOGO [g196352ex102_pg067c.jpg]

 

LOGO [g196352ex102_pg067d.jpg]

   LOGO [g196352ex102_pg067d.jpg]



--------------------------------------------------------------------------------

Exhibit A-1

LEGAL DESCRIPTION OF FEE COMPONENT LAND

Parcel No. 2: (Tennis Cottages Parcel)

That port of the Southwest one-quarter of Section 35, Township 4 North, Range 4
East of the Gila and Salt River Base and Meridian, Maricopa County, Arizona,
described as follows:

COMMENCING at the South one-quarter corner of said Section 35;

THENCE North 00 degrees 08 minutes 41 seconds East, along the North-South
mid-section line of said Section 35, a distance of 1486.58 feet;

THENCE North 89 degrees 49 minutes 06 seconds West, 840.00 feet to the POINT OF
BEGINNING;

THENCE South 27 degrees 44 minutes 13 seconds East, 177.75 feet;

THENCE South 83 degrees 46 minutes 19 seconds East, 39.13 feet;

THENCE South 26 degrees 47 minutes 27 seconds East, 26.35 feet;

THENCE South 58 degrees 07 minutes 53 seconds East, 43.04 feet;

THENCE South 88 degrees 18 minutes 25 seconds East, 29.86 feet;

THENCE South 07 degrees 07 minutes 02 seconds East, 47.49 feet;

THENCE South 66 degrees 38 minutes 00 seconds West, 275.66 feet to the beginning
of a curve concave to the Southeast having a radius of 150.00 feet;

THENCE Southwesterly along said curve through a central angle of 12 degrees 08
minutes 15 seconds, an arc distance of 31.78 feet;

THENCE South 54 degrees 29 minutes 46 seconds West, 446.31 feet;

THENCE North 84 degrees 49 minutes 13 seconds West, 43.57 feet;

THENCE North 00 degrees 01 minutes 45 seconds East, 619.54 feet;

THENCE South 89 degrees 49 minutes 06 seconds East, 377.78 feet;

THENCE North 00 degrees 01 minutes 45 seconds East, 18.00 feet;

THENCE South 89 degrees 49 minutes 06 seconds East, 103.52 feet to the POINT OF
BEGINNING.

EXCEPT one-half of all oil and mineral rights as reserved in instrument recorded
in Book 124, page 39, records of Maricopa County, Arizona; and also



--------------------------------------------------------------------------------

EXCEPT all oil gas, other hydrocarbon substances, helium or other substances of
a gaseous nature, coal, metals, minerals, fossils, fertilizer of every name and
description; and also

EXCEPT all uranium, thorium or any other material which is or may be determined
to be peculiarly essential to the production of fissionable materials whether or
not of commercial value, as set forth in Section 37-231, Arizona Revised
Statutes.

Parcel No. 3: (Golf Cottage Parcel)

That portion of the South one-half of Section 35, Township 4 North, Range 4 East
of the Gila and Salt River Base and Meridian, Maricopa County, Arizona,
described as follows:

COMMENCING at the South one-quarter corner of said Section 35;

THENCE North 00 degrees 08 minutes 41 seconds East, along the North-South
mid-section line of said Section 35, a distance of 692.16 feet to the POINT OF
BEGINNING;

THENCE North 79 degrees 44 minutes 48 seconds West, 66.78 feet; THENCE North 05
degrees 04 minutes 10 seconds West, 504.79 feet; THENCE South 89 degrees 51
minutes 19 seconds East, 233.91 feet; THENCE South 00 degrees 08 minutes 41
seconds West, 10.06 feet; THENCE South 89 degrees 51 minutes 19 seconds East,
67.83 feet;

THENCE North 00 degrees 08 minutes 41 seconds East, 14.66 feet; THENCE South 89
degrees 51 minutes 19 seconds East, 148.26 feet; THENCE South 00 degrees 08
minutes 41 seconds West, 16.60 feet; THENCE South 89 degrees 51 minutes 19
seconds East, 102.00 feet; THENCE South 00 degrees 08 minutes 41 seconds West,
253.85 feet; THENCE North 79 degrees 44 minutes 48 seconds West, 295.00 feet;

THENCE South 10 degrees 15 minutes 12 seconds West, 92.82 feet to the beginning
of a non-tangent curve concave to the Southeast, having a radius of 45.00 feet,
and a radial bearing to said beginning of North 39 degrees 43 minutes 18 seconds
East;

THENCE Southwesterly along said curve through a central angle of 134 degrees 47
minutes 28 seconds, an arc distance of 105.86 feet;

THENCE South 84 degrees 55 minutes 50 seconds West, 60.44 feet to a point on the
North-South mid-section line of said Section 35;

THENCE South 00 degrees 08 minutes 41 seconds West, along said mid-section line,
164.69 feet to the POINT OF BEGINNING.

EXCEPT one-half of all oil and mineral rights as reserved in instrument recorded
in Book 124, page 39, records of Maricopa County, Arizona; and also

EXCEPT all oil gas, other hydrocarbon substances, helium or other substances of
a gaseous nature, coal, metals, minerals, fossils, fertilizer of every name and
description; and also

EXCEPT all uranium, thorium or any other material which is or may be determined
to be peculiarly essential to the production of fissionable materials whether or
not of commercial value, as set forth in Section 37-231, Arizona Revised
Statutes.



--------------------------------------------------------------------------------

Parcel No. 4:

That portion of the Southeast quarter of Section 35, Township 4 North, Range 4
East of the Gila and Salt River Base and Meridian, Maricopa County, Arizona,
described as follows:

COMMENCING at the Southeast corner of said Section 35;

THENCE North 00 degrees 08 minutes 48 seconds East, along the East line of said
Southeast quarter, 2145.40 feet;

THENCE North 89 degrees 51 minutes 09 seconds West, 1858.64 feet to the POINT OF
BEGINNING;

THENCE continuing North 89 degrees 51 minutes 09 seconds West, 782.42 feet to
the West line of said Southeast quarter;

THENCE South 00 degrees 08 minutes 41 seconds West, along said West line 60.00
feet (57.42 feet, measured);

THENCE South 74 degrees 58 minutes 57 seconds East, 337.32 feet to the beginning
of a curve concave Southwesterly, having a radius of 300.00 feet;

THENCE Southeasterly along said curve through a central angle of 35 degrees 25
minutes 14 seconds, an arc distance of 185.46 feet;

THENCE South 39 degrees 33 minutes 43 seconds East, 125.23 feet to the beginning
of a curve concave Northeasterly, having a radius of 1000.00 feet;

THENCE Southeasterly, along said curve, through a central angle of 06 degrees 22
minutes 13 seconds, an arc distance of 111.18 feet;

THENCE North 44 degrees 04 minutes 04 seconds East, 211.86 feet;

THENCE North 00 degrees 08 minutes 43 seconds East, 270.00 (267.42 feet,
measured) feet to the POINT OF BEGINNING;

EXCEPT one-half of all oil and mineral rights as reserved in instrument recorded
in Docket 124, page 39, records of Maricopa County, Arizona.

Parcel No. 5:

That portion of the Northeast quarter of the Southwest quarter of Section 35,
Township 4 North, Range 4 East of the Gila and Salt River Base and Meridian,
Maricopa County, Arizona, described as follows:

COMMENCING at the center of said Section 35;

THENCE South 00 degrees 08 minutes 41 seconds West, along the North-South
mid-section line of said Section 35, a distance of 232.27 feet to the POINT OF
BEGINNING;

THENCE continuing South 00 degrees 08 minutes 41 seconds West, along said
mid-section line, 431.30 feet;



--------------------------------------------------------------------------------

THENCE North 74 degrees 58 minutes 57 seconds West, 6.41 feet to the beginning
of a curve concave to the Northeast, having a radius of 444.50 feet;

THENCE Northwesterly along said curve through a central angle of 75 degrees 09
minutes 12 seconds, an arc distance of 583.04 feet;

THENCE South 89 degrees 49 minutes 46 seconds East, 336.61 feet to the POINT OF
BEGINNING;

EXCEPT one-half of all oil and mineral rights as reserved in instrument recorded
in Docket 124, page 39, records of Maricopa County, Arizona.

Parcel No. 6:

That portion of the Northeast quarter of the Southwest quarter of Section 35,
Township 4 North, Range 4 East of the Gila and Salt River Base and Meridian,
Maricopa County, Arizona, described as follows:

BEGINNING at the center Section 35;

THENCE South 00 degrees 08 minutes 41 seconds West, along the North-South
mid-section line of said Section 35, a distance of 232.27 feet;

THENCE North 89 degrees 49 minutes 46 seconds West, 392.11 feet;

THENCE North 00 degrees 10 minutes 14 seconds East, 232.27 feet to the East-West
mid-section line of said Section 35;

THENCE South 89 degrees 49 minutes 46 seconds East, along said East-West
mid-section line, 392.00 feet to the POINT OF BEGINNING;

EXCEPT one-half of all oil and mineral rights as reserved in instrument recorded
in Docket 124, page 39, records of Maricopa County, Arizona.

Parcel No. 7:

Intentionally Omitted.

Parcel No. 8:

A nonexclusive easement for ingress and egress by or pursuant to that certain
“Easement and Maintenance Agreement” dated November 21, 1986 and recorded
December 2, 1986 in Document No. 86-664157, records of Maricopa County, Arizona.

Parcel No. 9:

A nonexclusive easement for ingress and egress by or pursuant to that certain
“Reciprocal Easement and Maintenance Agreement” dated November 21, 1986 and
recorded December 2, 1986 in Document No. 86-664160, records of Maricopa County,
Arizona.

Parcel No. 10:



--------------------------------------------------------------------------------

A nonexclusive easement for ingress and egress and utilities by or pursuant to
that certain “Reciprocal Easement Agreement, Construction and Maintenance
Agreement, and Covenants, Conditions and Restrictions” dated April 19, 2006, and
recorded April 19, 2006, in Document No. 20060523599, records of Maricopa
County, Arizona.

Parcel No. 11:

A nonexclusive easement for ingress and egress, utilities and other purposes by
or pursuant to that certain “Declaration of Easements and Covenants, Conditions
and Restrictions” dated October 28, 1986, and recorded December 12, 1986, in
Document No. 86-688089, records of Maricopa County, Arizona.

Parcel No. 12:

A nonexclusive easement for ingress and egress by or pursuant to that certain
“Master Declaration of Covenants, Conditions and Restrictions for Scottsdale
Princess/Eagle” dated August 19, 1986, and recorded August 20, 1986, in Document
No. 86-444862, records of Maricopa County, Arizona.

Parcel No. 13:

An easement for roadway over that portion of Tracts 3A, 11 and 12, State Plat
No. 16 - Core South, according to Book 324 of Maps, page 50, Records of Maricopa
County, Arizona, lying within the Northwest quarter of Section 35, Township 4
North, Range 4 East, Gila and Salt River Base and Meridian, depicted thereon as
Princess Boulevard.



--------------------------------------------------------------------------------

Exhibit A-2

LEGAL DESCRIPTION OF LAND SUBJECT TO GROUND LEASE

Parcel No. 1: (Hotel Parcel)

That portion of the South half of Section 35, Township 4 North, Range 4 East of
the Gila and Salt River Base and Meridian, Maricopa County, Arizona, described
as follows:

COMMENCING at the South one-quarter corner of said Section 35;

THENCE North 00 degrees 08 minutes 41 seconds East, along the North-South
mid-section line of said Section 35, a distance of 1206.58 feet to the POINT OF
BEGINNING;

THENCE North 89 degrees 51 minutes 19 seconds West, 111.62 feet;

THENCE North 05 degrees 04 minutes 10 seconds West, 34.51 feet to the beginning
of a curve concave to the East having a radius of 75.00 feet;

THENCE Northerly along said curve through a central angle of 60 degrees 29
minutes 58 seconds, an arc distance of 79.19 feet to a point of reverse
curvature with a curve concave to the Southwest and having a radius of 75.00
feet;

THENCE Northeasterly, Northerly, and Southwesterly along said curve through a
central angle of 168 degrees 47 minutes 48 seconds, an arc distance of 220.95
feet;

THENCE South 66 degrees 38 minutes 00 seconds West, 521.45 feet; THENCE North 07
degrees 07 minutes 02 seconds West, 47.49 feet;

THENCE North 88 degrees 18 minutes 25 seconds West, 29.86 feet; THENCE North 58
degrees 07 minutes 53 seconds West, 43.04 feet;

THENCE North 26 degrees 47 minutes 27 seconds West, 26.35 feet;

THENCE North 83 degrees 46 minutes 19 seconds West, 39.13 feet; THENCE North 27
degrees 44 minutes 13 seconds West, 177.75 feet;

THENCE North 89 degrees 49 minutes 06 seconds West, 103.52 feet;

THENCE South 00 degrees 01 minutes 45 seconds West, 18.00 feet;

THENCE North 89 degrees 49 minutes 06 seconds West, 377.78 feet;

THENCE North 00 degrees 01 minutes 45 seconds East, 756.50 feet

THENCE North 78 degrees 51 minutes 20 seconds East, 4.33 feet to the beginning
of a curve concave to the South having a radius of 250.00 feet;

THENCE Easterly along said curve through a central angle of 51 degrees 43
minutes 26 seconds, an arc distance of 225.69 feet;



--------------------------------------------------------------------------------

THENCE South 49 degrees 25 minutes 14 seconds East, 59.77 feet;

THENCE North 40 degrees 34 minutes 36 seconds East, 352.13 feet to the beginning
of a curve concave to the Southeast having a radius of 100.00 feet;

THENCE Northeasterly along said curve through a central angle of 49 degrees 35
minutes 38 seconds, an arc distance of 86.56 feet;

THENCE South 89 degrees 49 minutes 46 seconds East, 385.35 feet to the beginning
of a non-tangent curve concave to the East having a radius of 500.00 feet, and a
radial bearing to said beginning of South 73 degrees 52 minutes 17 seconds West;

THENCE Northerly along said curve through a central angle of 16 degrees 17
minutes 57 seconds, an arc distance of 142.24 feet;

THENCE South 89 degrees 49 minutes 46 seconds East, 55.5 feet to the beginning
of a non-tangent curve concave to the Northeast having a radius of 444.50 feet
and a radial bearing to said beginning of North 89 degrees 46 minutes 46 seconds
West;

THENCE Southeasterly along said curve through a central angle of 75 degrees 09
minutes 12 seconds, an arc distance of 583.04 feet;

THENCE South 74 degrees 58 minutes 57 seconds East, 6.41 feet to the North-South
mid-section of said Section 35;

THENCE South 00 degrees 08 minutes 41 seconds West, along said mid-section line,
57.42 feet;

THENCE South 74 degrees 58 minutes 57 seconds East, 337.32 feet to the beginning
of a curve concave to the Southwest having a radius of 300.00 feet;

THENCE Southeasterly along said curve through a central angle of 35 degrees 25
minutes 14 seconds, an arc distance of 185.46 feet;

THENCE South 39 degrees 33 minutes 43 seconds East, 125.23 feet to the beginning
of a curve concave to the Northeast having a radius of 1000.00 feet;

THENCE Southeasterly along said curve through a central angle of 11 degrees 27
minutes 33 seconds, an arc distance of 200.00 feet;

THENCE South 38 degrees 58 minutes 44 seconds West, 55.50 feet;

THENCE South 16 degrees 17 minutes 23 seconds West, 211.79 feet.

THENCE North 89 degrees 51 minutes 19 seconds West, 270.00 feet;

THENCE South 00 degrees 08 minutes 41 seconds West, 208.40 feet;

THENCE North 89 degrees 51 minutes 19 seconds West, 148.26 feet;

THENCE South 00 degrees 08 minutes 41 seconds West, 14.66 feet;



--------------------------------------------------------------------------------

THENCE North 89 degrees 51 minutes 19 seconds West, 67.83 feet;

THENCE North 00 degrees 08 minutes 41 seconds East, 10.06 feet;

THENCE North 89 degrees 51 minutes 19 seconds West, 122.29 feet to the POINT OF
BEGINNING;

EXCEPT one-half of all oil and mineral rights as reserved in instrument recorded
in Book 124, page 39, records of Maricopa County, Arizona; and also

EXCEPT all oil gas, other hydrocarbon substances, helium or other substances of
a gaseous nature, coal, metals, minerals, fossils, fertilizer of every name and
description; and also

EXCEPT all uranium, thorium or any other material which is or may be determined
to be peculiarly essential to the production of fissionable materials whether or
not of commercial value, as set forth in Section 37-231, Arizona Revised
Statutes.



--------------------------------------------------------------------------------

Exhibit A-3

LEGAL DESCRIPTION OF VACANT LAND

Parcel No. 7:

That portion of the Northeast one-quarter of the Southwest one-quarter of
Section 35, Township 4 North, Range 4 East of the Gila and Salt River Base and
Meridian, Maricopa County, Arizona, described as follows:

COMMENCING at the center of said Section 35;

THENCE North 89 degrees 49 minutes 46 seconds West along the East-West
mid-section line of said Section 35, a distance of 392.00 feet to the TRUE POINT
OF BEGINNING;

THENCE South 00 degrees 10 minutes 14 seconds West, 232.27 to the beginning of a
curve concave to the East having a radius of 500.00 feet;

THENCE Southerly along said curve through a central angle of 16 degrees 17
minutes 57 seconds an arc distance of 142.24 feet;

THENCE North 89 degrees 49 minutes 46 seconds West, 385.35 feet to the beginning
of a curve concave to the Southeast having a radius of 100.00 feet;

THENCE Southwesterly along said curve through a central angle of 49 degrees 35
minutes 38 seconds, an arc distance of 86.56 feet to the point of tangency;

THENCE South 40 degrees 34 minutes 36 seconds West, 352.13 feet;

THENCE North 49 degrees 25 minutes 14 seconds West, 59.77 feet to the beginning
of a curve concave to the Southwest having a radius of 250.00 feet;

THENCE Northwesterly along said curve through a central angle of 51 degrees 43
minutes 26 seconds, an arc distance of 225.69 feet to the point of tangency;

THENCE South 78 degrees 51 minutes 20 seconds West, 4.33 feet to the West line
of said Northeast one-quarter;

THENCE North 00 degrees 01 minutes 45 seconds East, 507.05 feet along said West
line to the beginning of a non-tangent curve concave to the Southeast having a
radius of 805.00 feet and a radial bearing to said beginning being South 24
degrees 57 minutes 36 seconds East;

THENCE Northeasterly along said curve through a central angle of 25 degrees 07
minutes 50 seconds, an arc distance of 353.08 feet to the point of tangency said
point lying on the North line of said Northeast one-quarter;

THENCE South 89 degrees 49 minutes 46 seconds East, 589.90 feet along the North
line of said Northeast one-quarter to the POINT OF BEGINNING;

EXCEPT one-half of all oil and mineral rights as reserved in instrument recorded
in Docket 124, page 39, records of Maricopa County, Arizona.



--------------------------------------------------------------------------------

Exhibit B

EXCLUDED PERSONAL PROPERTY

Any personal property owned by (i) any tenants under the Leases, (ii) any lessor
of such property under any Operating Agreement, (iii) any guest of the Hotel,
(iv) any third party possessing the right to situate personal property at the
Hotel pursuant to a Permitted Exception, (v) any service provider under an
Operating Agreement using such equipment in connection with the performance of
such service, (vi) Operator, or (vi) any agent, employee or invitee of any of
the foregoing.



--------------------------------------------------------------------------------

Exhibit C-1

LEASE SCHEDULE

 

Company Name

  

Expiration Date

  

Description

Verizon Wireless

  

September 30, 2014

  

Rooftop Rental - Cell Site

Verizon Wireless

  

March 31, 2012

  

Rooftop Rental - Cell Site

Go Rentals

  

June 30, 2011

  

Auto Rental

American Audio Visual

  

November 30, 2011

  

Audio Visual Services

Transtyle

  

Month to Month

  

Limousine Service

Lodgenet

  

January 2012

  

Television / In-room Movies

Innovative Transportation/ Driver Provider

  

January 31, 2013

  

Group Transportation Service



--------------------------------------------------------------------------------

Exhibit C-2

OPERATING AGREEMENT SCHEDULE

Bar Management Agreement dated February 1, 2008

Restaurant Management Agreement dated February 11, 2008

Golf Facility Reservations and Use and Licensing Agreement dated December 20,
1985

R and R Retail, LLC

American Audio Visual Center, Inc.

S. Sherman & Associates, Inc. (food purchasing – 60 day cancellation notice)

 

 

 

Company Name    Expiration Date    Description

Rubicon

  

December 31, 2011

  

MarketVision Subscription

Cision US Inc

  

December, 2011

  

Media Monitoring

StarCite

  

December, 2011

  

Marketing Package Facility

Cvent

  

December, 2011

  

Marketing Package Mtg Site

Scottel Voice and Date

  

August 30, 2011

  

Service on Telephone Equipment

TIG Global

  

January , 2012

  

Independent website maint/SEO

GoConcierge.net

  

Upon Termination

  

License Agreement-concierge network

R & G Vent Cleaning

  

N/A

  

Kitchen Exhaust Hood Cleaning

Johnson Controls

  

February 28, 2011

  

Chiller Maintenance

Siemens Building Technology

  

May 14, 2011

  

Building Energy Mgmt. System

Inncom International

  

N/A

  

Guest Room Energy Mgmt. System.

Kone Elevators

  

July 31, 2011

  

Elevator Maintenance

Chem-Aqua

  

March 31, 2012

  

Water Treatment

Simplex Grinnell

  

December 31, 2011

  

Fire alarm system maintenance

Titan Power

  

August 31, 2011

  

UPS & Telephone switch



--------------------------------------------------------------------------------

     

rectifer

Empire Power Systems

  

October 31, 2011

  

Emergency Generator Maintenance

Valley Crest Landscape Maintenance

  

Month to Month

  

Landscape Maintenance

Jani-King of Phoenix

  

February 7, 2012

  

Night / Window cleaners

Waste Management Inc

  

N/A

  

Waste Removal

Waste Management Inc

  

N/A

  

Waste Removal

Western Exterminator

  

May 15, 2012

  

Pest Control / Exterminating

Assa Abloy

  

December 31, 2011

  

Ving Card Maintenance

Avery Dennison/Monarch Nationwide

  

February 25, 2012

  

Printer Maintenance

Truly Nolen Pest Control

  

March 1, 2012

  

Termite Coverage

MTECH - Hotsos

  

March 31, 2012

  

MTEC HOTSOS - maint

Micros Systems, Inc

  

June 26, 2011

  

Micros 9700 maint

Springer-Miller Systems, Inc

  

December 31, 2011

  

spa POS maint

ADP, Inc

  

December 31, 2011

  

time & attendance maint

Meeting Matrix International, Inc

  

August 31, 2011

  

Meeting Matrix

Dataworks, Inc

  

August 31, 2011

  

retail inventory system maint

Resource Software International

  

April 22, 2011

  

Call Acctg System Maint

Trackit, LCC

  

June 30, 2011

  

TrackIT

Sage Accpac International

  

November 30, 2011

  

Accpac

Southern Datacom

  

August 31, 2011

  

Protobase

Open Table

  

December 31, 2011

  

Open Table - The grill at TPC

Open Table

  

December 31, 2011

  

Open Table - La Hacienda

Open Table

  

May 20, 2011

  

Open Table - Bourbon Steak

Micros Systems Inc

  

April 30, 2011

  

Opera



--------------------------------------------------------------------------------

Exhibit C-3

EQUIPMENT LEASE SCHEDULE

Postage Meter - Pitney Bowes Global Financial Services, LLC



--------------------------------------------------------------------------------

Exhibit D-1

SPECIAL WARRANTY DEED1

KNOW ALL MEN BY THESE PRESENTS:

That [SHR SCOTTSDALE, L.L.C. / SHR SCOTTSDALE Z, L.L.C.], a Delaware limited
liability company, hereinafter called the “Grantor”, in consideration of the sum
of Ten Dollars ($10.00) and other valuable consideration paid to the Grantor by
FMT SCOTTSDALE OWNER, LLC, a Delaware limited liability company, whose address
is 900 N. Michigan Ave., Suite 1900, Chicago, Illinois 60611, hereinafter called
the “Grantee”, the receipt of which is hereby acknowledged, does hereby grant,
bargain, sell and convey unto the Grantee and its successors and assigns:

ALL of those certain parcels of land situate at 7575 East Princess Drive,
Scottsdale, AZ (herein the “Land”), described in Exhibit “A” attached hereto and
made a part hereof, subject to the encumbrances mentioned in said Exhibit “A”;

AND the reversions, remainders, rents, issues and profits thereof, together with
all buildings, improvements, tenements, rights, easements, privileges and
appurtenances to the same belonging or appertaining or held and enjoyed
therewith, and all of the estate, right, title and interest of the Grantor both
at law and in equity therein and thereto (collectively, the “Property”);

TO HAVE AND TO HOLD the same unto the Grantee and its successors and assigns,
forever, subject to the encumbrances mentioned in said Exhibit “A”;

AND the Grantor, for itself and its successors, hereby covenants with the
Grantee and its successors and assigns: THAT the Grantor has good right to grant
and convey the Property unto the Grantee as aforesaid; that the same are free
and clear of and from all encumbrances made or suffered by the Grantor, except,
however, for the encumbrances mentioned in said Exhibit A;

AND Grantor hereby specially warrants the title to the Property and will defend
the same against the lawful claims (excluding those arising out of the
encumbrances described above) of all persons claiming by, through and under
Grantor, but none others, excluding, however, all Permitted Exceptions as
described in that certain purchase and sale agreement among the grantor and
grantee, and other parties.

IN WITNESS WHEREOF, the Grantor has executed this instrument this          day
of                                         , 2011.

 

 

 

,        

a

 

 

 

1 

When document is broken out it must be in recordable form and a separate deed
must be prepared for the contiguous land.



--------------------------------------------------------------------------------

By

 

 

Name:

 

 

Title:

 

 

Grantor



--------------------------------------------------------------------------------

STATE OF

  

)

     

)

  

SS:

COUNTY OF

  

)

  

On this          day of                     , 2011, before me appeared
                                         and
                                        , to me personally known, who, being by
me duly sworn, did say that they are                                         
and                                         , respectively, of
                                        , a
                                        ; that such instrument was signed on
behalf of such corporation by authority of its
                                        ; and said
                                         and
                                         acknowledged such instrument to be the
free act and deed of such.

 

Signature:  

 

Name:  

 

Notary Public State of  

My commission expires:  

 



--------------------------------------------------------------------------------

Exhibit “A” to Deed

Property



--------------------------------------------------------------------------------

Exhibit D-2

ASSIGNMENT AND ASSUMPTION OF GROUND LEASE2

THIS ASSIGNMENT AND ASSUMPTION OF GROUND LEASE (this “Assignment”) is made and
entered into as of this          day of                     , 2011 (“Effective
Date”), by and between SHR Scottsdale, L.L.C., a Delaware limited liability
company (“Assignor”), and FMT SCOTTSDALE Owner, LLC, a Delaware limited
liability company (“Assignee”).

RECITALS

(A) The City of Scottsdale, a municipal corporation (the “City”), as “Lessor,”
and Assignor, as “Lessee,” entered into that certain Ground Lease dated
December 30, 1985 (a memorandum of which, titled Memorandum of Ground Lease and
Right of First Refusal to Purchase, was recorded December 2, 1986 in the
Official Records of Maricopa County as document number 86 664161), as amended by
that certain First Amendment to Ground Lease dated November 17, 1986, that
certain Second Amendment to Ground Lease dated April 4, 1995, and that certain
Wall and Sign Agreement and Third Amendment to Ground Lease dated December 23,
2002 (as amended, the “Ground Lease”).

(B) Pursuant to the Ground Lease, Assignor leases certain real property located
in the City of Scottsdale, Sate of Arizona (the “Ground Leased Property”), which
Property is more particularly described in Exhibit A attached hereto.

(C) The Ground Leased Property is adjacent to certain real property owned in fee
by Assignor (the “Fee Property” and together with the Ground Leased Property,
the “Property”).

(D) The Property is improved by a hotel facility commonly known as “The Fairmont
Scottsdale Princess” (the “Hotel”).

(E) Assignor and Assignee are parties to that certain Purchase and Sale
Agreement dated                     , 2011 (the “Purchase Agreement”), whereby
Assignee has agreed to purchase the Hotel from Assignor. As a condition of the
sale, Assignor is required to assign its right, title, and interest in and to
the Ground Lease to Assignee.

(F) Assignor now desires to assign its right, title, claim and interest in, to,
and under the Ground Lease to Assignee and Assignee desires to accept the
assignment thereof, subject to the terms and conditions of this Assignment.

AGREEMENT

 

 

2 

When document is broken out it must be in recordable form.



--------------------------------------------------------------------------------

NOW, THEREFOR, FOR GOOD AND VALUABLE CONSIDERATION, the receipt of which is
hereby acknowledged, effective as of the Effective Date (as defined below), the
parties hereby agree as follows:

1. Assignor has obtained consent from the City pursuant to the terms of the
Ground Lease to the assignment of the Ground Lease to the Assignee.

2. Assignor hereby assigns, transfers and conveys unto Assignee all of
Assignor’s right, title, claim and interest in, to, and under the Ground Lease,
including, without limitation, all of Assignor’s right, title claim and interest
in, to and under all Improvements, as the term is defined in the Ground Lease.

3. Assignee hereby accepts the aforesaid assignment and assumes and covenants
and agrees, for the benefit of Assignor and the City, faithfully to keep and
perform each and all of the terms, covenants, agreements and conditions of the
Ground Lease to be performed by the lessee thereunder, including the making of
all payments due to the City when due and payable.

4. Assignee shall indemnify, defend, protect and hold Assignor harmless from and
against any and all liabilities and obligations of lessee under the Ground Lease
first arising after the Effective Date.

5. In the event of any litigation between Assignor and Assignee arising out of
this Assignment, the losing party shall pay the prevailing party’s costs and
expenses of such litigation, including, without limitation, reasonable
attorneys’ fees.

6. This Assignment shall be binding on and inure to the benefit of the parties
hereto, their heirs, executors, administrators, successors in interest and
assigns.

7. This Assignment shall be governed by and construed in accordance with the
laws of the State of Arizona.

8. This Assignment is delivered pursuant to the Purchase Agreement.

9. Assignee acknowledges that, except as provided herein and in the Purchase
Agreement, the conveyance of the Ground Lease herein is specifically made
“as-is” and “where-is,” without any representations or warranties express or
implied, including, without limitation, implied warranties of fitness for any
particular purpose or merchantability or any other warranties whatsoever.
Assignee has not relied and will not rely on, and Assignor is not liable for or
bound by, any express or implied warranties, guaranties, statements,
representations or information pertaining to the Ground Lease or relating
thereto (including specifically, without limitation, information packages
distributed with respect to the Property) made or furnished by Assignor, the
Property manager, or any agent or real estate broker representing or purporting
to represent Assignor, to whomever made or given, directly or indirectly, orally
or in writing.

10. This Assignment may be executed in any number of counterparts, each of which
shall be deemed an original and all of which, when taken together, shall
constitute one and the same instrument.



--------------------------------------------------------------------------------

[no further text on this page; signatures appear on the following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the day and year first written above.

 

ASSIGNOR: SHR Scottsdale, L.L.C. By:  

 

Name:  

 

Title:  

 

 

STATE OF

  

)

     

)

  

SS:

COUNTY OF

  

)

  

On this          day of                     , 2011, before me appeared
                                         and
                                    , to me personally known, who, being by me
duly sworn, did say that they are                                          and
                                        , respectively, of
                                        , a
                                        ; that such instrument was signed on
behalf of such corporation by authority of its Board of Directors; and said
                                         and
                                         acknowledged such instrument to be the
free act and deed of such corporation.

 

Signature:  

 

Name:  

 

Notary Public State of

My commission expires:  

 



--------------------------------------------------------------------------------

ASSIGNEE: FMT SCOTTSDALE Owner, LLC By:  

 

Name:  

 

Title:  

 

 

STATE OF

  

)

     

)

  

SS:

COUNTY OF

  

)

  

On this          day of                     , 2011, before me appeared
                                         and
                                        , to me personally known, who, being by
me duly sworn, did say that they are                                         
and                                         , respectively, of
                                        , a
                                        ; that such instrument was signed on
behalf of such corporation by authority of its Board of Directors; and said
                                         and
                                         acknowledged such instrument to be the
free act and deed of such corporation.

 

Signature:  

 

Name:  

 

Notary Public State of

My commission expires:  

 



--------------------------------------------------------------------------------

Exhibit E

BILL OF SALE

SHR Scottsdale, L.L.C., a Delaware limited liability company, SHR Scottsdale Z,
LLC, a Delaware limited liability company, and DTRS Scottsdale, L.L.C., a
Delaware limited liability company, as seller, and FMT Scottsdale Owner, LLC, a
Delaware limited liability company (“New Hotel Owner”) and Walton/SHR FPH, LLC,
a Delaware limited liability (“New Operating Tenant”), as purchaser, have
entered into that certain Purchase and Sale Agreement dated as of
                    , 2011 (the “Purchase Agreement”).

For good and valuable consideration, the receipt of which is hereby
acknowledged, SHR Scottsdale, L.L.C., a Delaware limited liability company, and
DTRS Scottsdale, L.L.C., a Delaware limited liability company (collectively,
“Seller”), does, as of this          day of                     , 2011, hereby
sell, transfer and convey to New Hotel Owner (“Purchaser”), without recourse or
warranty, any and all personal property, (the “Personal Property”); all
inventory (the “Inventory”); all plans and specifications (“Plans and
Specifications”); and Balance Sheet Assets (“Balance Sheet Assets”), as each is
defined in the Purchase Agreement owned by Seller and used exclusively in
connection with the operation of that certain real property commonly known as
The Fairmont Scottsdale Princess and located at 7575 East Princess Drive,
Scottsdale, AZ, and more particularly described in Exhibit A attached hereto and
incorporated herein by reference (the “Property”).

Purchaser acknowledges that the sale of the Personal Property is specifically
made “as-is” and “where-is,” without any representations or warranties express
or implied, including, without limitation, implied warranties of fitness for any
particular purpose or merchantability or any other warranties whatsoever.
Purchaser has not relied and will not rely on, and Seller is not liable for or
bound by, any express or implied warranties, guaranties, statements,
representations or information pertaining to the Personal Property or relating
thereto (including specifically, without limitation, information packages
distributed with respect to the Property) made or furnished by Seller, the
Property manager, or any agent or real estate broker representing or purporting
to represent Seller, to whomever made or given, directly or indirectly, orally
or in writing. Notwithstanding the foregoing, Purchaser does not hereby waive
its rights to rely on and otherwise with respect to representations and
warranties expressly set forth in the Purchase Agreement.

This Bill of Sale may be executed in any number of counterparts, each of which
shall be deemed an original and all of which, when taken together, shall
constitute one and the same instrument.

[Next page is signature page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have executed this Bill of Sale as of
the date first above written.

 

SELLER: SHR Scottsdale, L.L.C., a Delaware limited liability company By:  

 

Name:  

 

Title:  

 

DTRS Scottsdale, L.L.C., a Delaware limited liability company By:  

 

Name:  

 

Title:  

 

PURCHASER: FMT Scottsdale Owner, LLC, a Delaware limited liability By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A TO BILL OF SALE

LEGAL DESCRIPTIONS

(see attached)



--------------------------------------------------------------------------------

Exhibit F

ASSIGNMENT AND ASSUMPTION OF LEASES

THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”) dated as of
                    , 2011 (“Effective Date”) is entered into by and among SHR
Scottsdale, L.L.C., a Delaware limited liability company, and DTRS Scottsdale,
L.L.C., a Delaware limited liability company (individually and collectively, as
the context requires, “Assignor”), and Walton/SHR FPH, LLC, a Delaware limited
liability (“Assignee”).

W I T N E S S E T H

WHEREAS, Assignor is the lessor under those certain lease agreements identified
on Exhibit B attached hereto (the “Leases”) executed with respect to that
certain real property commonly known as The Fairmont Scottsdale Princess and
located at 7575 East Princess Drive, Scottsdale, AZ (the “Property”) as more
fully described in Exhibit A attached hereto and incorporated herein by
reference;

WHEREAS, Assignor and SHR Scottsdale Z LLC, a Delaware limited liability
company, as seller, and FMT Scottsdale Owner, LLC, a Delaware limited liability
company (“New Hotel Owner”), and Walton/SHR FPH, LLC, a Delaware limited
liability (“New Operating Tenant”), as purchaser, have entered into that certain
Purchase and Sale Agreement dated as of                     , 2011 (the
“Purchase Agreement”) conveying the Property; and

WHEREAS, Assignor desires to assign its interest as lessor in the Leases to
Assignee, and Assignee desires to accept the assignment thereof;

Now, THEREFORE, in consideration of the promises and conditions contained
herein, the parties hereby agree as follows:

1. Effective as of the Effective Date (as defined below), Assignor hereby
assigns to Assignee all of its right, title and interest in and to the Leases.

2. Effective as of the Effective Date, Assignee hereby assumes all of Assignor’s
obligations under the Leases and agrees to indemnify Assignor against and hold
Assignor harmless from any and all cost, liability, loss, damage or expense,
including without limitation, attorneys’ fees, accruing or arising out of the
lessor’s obligations under the Leases first arising after the Effective Date.

3. This Assignment shall be binding on and inure to the benefit of the parties
hereto, their heirs, executors, administrators, successors in interest and
assigns.

4. This Assignment shall be governed by and construed in accordance with the
laws of the State of Arizona.

5. Assignee acknowledges that, except as provided in the Purchase Agreement, the
conveyance of the Leases herein is specifically made “as-is” and “where-is,”
without any representations or warranties express or implied, including, without
limitation, implied



--------------------------------------------------------------------------------

warranties of fitness for any particular purpose or merchantability or any other
warranties whatsoever. Assignee has not relied and will not rely on, and
Assignor is not liable for or bound by, any express or implied warranties,
guaranties, statements, representations or information pertaining to the Leases
or relating thereto (including specifically, without limitation, information
packages distributed with respect to the Property) made or furnished by
Assignor, the Property manager, or any agent or real estate broker representing
or purporting to represent Assignor, to whomever made or given, directly or
indirectly, orally or in writing.

6. This Assignment is delivered pursuant to the Purchase Agreement.

7. This Assignment may be executed in any number of counterparts, each of which
shall be deemed an original and all of which, when taken together, shall
constitute one and the same instrument.

[Next page is signature page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the day and year first above written.

 

ASSIGNOR: SHR Scottsdale, L.L.C., a Delaware limited liability company By:  

 

Name:  

 

Title:  

 

DTRS Scottsdale, L.L.C., a Delaware limited liability company By:  

 

Name:  

 

Title:  

 

ASSIGNEE: Walton/SHR FPH, LLC, a Delaware limited liability By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A TO ASSIGNMENT OF LEASES

LEGAL DESCRIPTION

(see attached)



--------------------------------------------------------------------------------

EXHIBIT B TO ASSIGNMENT OF LEASES

Leases

(See Attached)



--------------------------------------------------------------------------------

Exhibit G

ASSIGNMENT AND ASSUMPTION - GENERAL

THIS ASSIGNMENT AND ASSUMPTION - GENERAL (this “Assignment”) is made and entered
into as of this          day of                     , 2011 (“Effective Date”),
by and among SHR Scottsdale, L.L.C., a Delaware limited liability company, and
DTRS Scottsdale, L.L.C., a Delaware limited liability company (individually and
collectively, as the context may require, “Assignor”), and FMT Scottsdale Owner,
LLC, a Delaware limited liability company (“New Hotel Owner”) and Walton/SHR
FPH, LLC, a Delaware limited liability (“New Operating Tenant”) (New Hotel Owner
and New Operating Tenant are herein collectively referred to as, “Assignee”).

W I T N E S S E T H:

WHEREAS, Assignor and SHR Scottsdale Z LLC, a Delaware limited liability
company, as seller, and New Hotel Owner and New Operating Tenant, as purchaser,
have entered into that certain Purchase and Sale Agreement dated as of
                    , 2011 (the “Purchase Agreement”) conveying the Property;
and

WHEREAS, pursuant to the Purchase Agreement, Assignor desires to assign certain
of its interests to Assignee, and Assignee desires to accept the assignment
thereof; and

WHEREAS, capitalized terms used but not otherwise defined herein shall have the
meaning ascribed to such terms in the Purchase Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, effective as of the Effective Date (as defined below),
Assignor hereby assigns and transfers unto Assignee all of its right, title,
claim and interest in and under:

(A) all warranties and guaranties (express or implied) made by or received from
any third party with respect to any building, building component, structure,
fixture, machinery, equipment, or material situated on, contained in any
building or other improvement situated on, or comprising a part of any building
or other improvement situated on, any part of the Property “Warranties”);

(B) all of the Operating Agreements;

(C) all of the Licenses;

(D) all Equipment Leases

(E) any Intangibles;

(F) the Intellectual Property;

(G) Books;



--------------------------------------------------------------------------------

(H) Reservations; and

(I) Reservation Deposits.

ASSIGNOR AND ASSIGNEE FURTHER HEREBY AGREE AND COVENANT AS FOLLOWS:

1. Effective as of the Effective Date, Assignee hereby assumes all of the
owner’s obligations under the Operating Agreements, Warranties, Licenses,
Equipment Leases, Intangibles, Intellectual Property, Books, Reservations, and
Reservation Deposits, and agrees to indemnify Assignor against and hold Assignor
harmless from any and all cost, liability, loss, damage or expense, including,
without limitation, attorneys’ fees, accruing or arising out of the owner’s
obligations thereunder first arising after the Effective Date.

2. This Assignment shall be binding on and inure to the benefit of the parties
hereto, their heirs, executors, administrators, successors in interest and
assigns.

3. This Assignment shall be governed by and construed in accordance with the
laws of the State of Arizona.

4. This Assignment is delivered pursuant to the Purchase Agreement.

5. Assignee acknowledges and agrees that, except as provided in the Purchase
Agreement, the conveyance of the Operating Agreements, Warranties, Licenses,
Equipment Leases, Intangibles, Intellectual Property, Books, Reservations, and
Reservation Deposits is specifically made “as-is” and “where-is,” without any
representations or warranties express or implied, including, without limitation,
implied warranties of fitness for any particular purpose or merchantability or
any other warranties whatsoever. Assignee has not relied and will not rely on,
and Assignor is not liable for or bound by, any express or implied warranties,
guaranties, statements, representations or information pertaining to the
Operating Agreements, Warranties, Licenses, Equipment Leases, Intangibles
Intellectual Property, Books, Reservations, or Reservation Deposits or relating
thereto (including specifically, without limitation, information packages
distributed with respect to the Property) made or furnished by Assignor, or any
agent or broker representing or purporting to represent Assignor, to whomever
made or given, directly or indirectly, orally or in writing.

6. This Assignment may be executed in any number of counterparts, each of which
shall be deemed an original and all of which, when taken together, shall
constitute one and the same instrument.

[Next page is signature page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the day and year first above written.

 

ASSIGNOR: SHR Scottsdale, L.L.C., a Delaware limited liability company By:  

 

Name:  

 

Title:  

 

DTRS Scottsdale, L.L.C., a Delaware limited liability company By:  

 

Name:  

 

Title:  

 

ASSIGNEE: FMT Scottsdale Owner, LLC, a Delaware limited liability company By:  

 

Name:  

 

Title:  

 

Walton/SHR FPH, LLC, a Delaware limited liability By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit H

[NOTICE TO TENANTS]

                    , 2011

 

To:  

 

 

 

Re: Notice of Lease Assignment

Premises: The Fairmont Princess Scottsdale

Ladies and Gentlemen:

Please be advised that the Premises have been acquired by, and the Lessor’s
interest in your lease and your security deposit (if any) have been assigned, to
Walton/SHR FPH, LLC, a Delaware limited liability company (“New Owner”).

Notwithstanding the foregoing, Fairmont Hotels & Resorts (U.S.) Inc. remains the
manager of the Hotel and, therefore, you shall continue to pay all future rental
and other payments under your lease to Fairmont as agent for the New Owner.

[continued on next page]



--------------------------------------------------------------------------------

Very truly yours,

 

Prior Owner: SHR Scottsdale, L.L.C., a Delaware limited liability company By:  

 

Name:  

 

Title:  

 

DTRS Scottsdale, L.L.C., a Delaware limited liability company By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit I

FIRPTA AFFIDAVIT

Section 1445 of the Internal Revenue Code provides that a transferee of an
interest in real property located in the United States must withhold tax if the
transferor is a foreign person. To inform the transferee that withholding of tax
is not required upon the disposition by [SHR Scottsdale, L.L.C. / SHR Scottsdale
Z, L.L.C.], a Delaware limited liability company (“Transferor”), of its interest
in real property in the United States, the undersigned hereby certifies the
following on behalf of Transferor:

1. Transferor is not a foreign corporation, foreign partnership, foreign limited
liability company, foreign trust, or foreign estate (as those terms are defined
in the Internal Revenue Code and Income Tax Regulations);3

2. Transferor’s U.S. employer identification number is [                    ]
and

3. Transferor’s address is:

c/o Strategic Hotels & Resorts, Inc.

200 West Madison Street

Suite 1700

Chicago, Illinois 60606

Transferor understands that this Certificate may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could result in punishment by fine, imprisonment, or both.

Under penalties of perjury I declare that I have examined this Certificate and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this Certificate on behalf of
Transferor.

Dated as of                         , 2011.

 

  TRANSFEROR:  

[SHR SCOTTSDALE, L.L.C. / SHR

SCOTTSDALE Z, L.L.C.]

By:  

 

Name:  

 

Title:  

 

 

3 

To be updated if transferor is a disregarded entity.



--------------------------------------------------------------------------------

Exhibit J

When Recorded, Return To:

Perkins Coie LLP

131 South Dearborn Street

Suite 1700

Chicago, Illinois 60603-5559

Attention:        Daniel G.M. Marre

ASSIGNMENT AND ASSUMPTION OF HOTEL AGREEMENTS

This Assignment and Assumption of Hotel Management Agreement (“Assignment”) is
entered into as of June 9, 2011 (the “Effective Date”), by and among DTRS
SCOTTSDALE, L.L.C., a Delaware limited liability company (“Assignor”),
WALTON/SHR FPH, LLC, a Delaware limited liability (“Assignee”), FAIRMONT
HOTELS & RESORTS (U.S.) INC., a corporation formed under the laws of Delaware
(“Operator”), and SCOTTSDALE PRINCESS PARTNERSHIP, a general partnership formed
under the laws of Arizona (the “Employment Company”; and together with the
Operator, the “Operating Parties”).

R E C I T A L S

A. Assignor and Operator are parties to that certain Hotel Management Agreement
dated as of September 1, 2006, as amended by a First Amendment to Hotel
Management Agreement made as of                     , 2007 [sic], by a Second
Amendment to Hotel Management Agreement made as of January 1, 2010, and a letter
agreement dated as June 9, 2011 (the “HMA”) relating to the real property
located in Scottsdale, Arizona commonly known as the “Fairmont Scottsdale
Princess” and legally described on Exhibit A attached hereto (the “Hotel”).

B. A Memorandum of Hotel Management Agreement dated as of September 1, 2006 was
recorded in the Official Records of the Maricopa County Recorder on September 9,
2006 as Document No. 20061183792 (the “Memorandum of HMA”).

C. Pursuant to the HMA, Operator provides certain hotel management services to
the Hotel. All capitalized terms in this Assignment not defined herein shall
have the same meanings as set forth in the HMA.

D. Employment Company and Assignor are the current parties in interest to that
certain Hotel Employment Agreement dated September 1, 2006 for provision of
hotel employment services and related agreements (the “Employment Agreement”).



--------------------------------------------------------------------------------

E. Assignor, Operator, and Gerber Group Scottsdale, LLC (“Gerber”) are parties
to that certain Bar Management Agreement dated February 1, 2008 (the “Bar
Agreement”).

F. Assignor, Operator The Mina Group LLC (“Mina”) are parties to that certain
Restaurant Management Agreement dated February 11, 2008 (the “Restaurant
Agreement”).

G. SHR Scottsdale, L.L.C. (“Seller”), Operator and PGA Tour, Inc. (“PGA”),
Tournament Players Club of Scottsdale, Inc. (“TPC”) are parties to that certain
the Golf Facility Reservations and Use and Licensing Agreement dated
December 20, 1985 (as amended, “Golf Agreement”; and together with the HMA,
Employment Agreement, Bar Agreement, and Restaurant Agreement, the “Operating
Agreements”).

H. Pursuant to the terms of a Purchase and Sale Agreement dated as of         ,
2011 among Seller, Assignor and Assignee, among others (the “Purchase
Agreement”), an affiliate of Assignor is selling the Hotel to an affiliate of
Assignee, and an affiliate of Assignee is purchasing the Hotel from an affiliate
of Assignor.

I. In connection with the sale of the Hotel, Seller and Assignor desire to
assign all of their respective right, title and interest in the Operating
Agreements to Assignee, and Assignee desires to accept such assignment and to
assume all of Seller’s and Assignor’s respective obligations under the Operating
Agreements, all on the terms and conditions set forth herein.

A G R E E M E N T

NOW, THEREFORE, in consideration of their mutual promises, the parties agree as
follows:

1. Each of Seller and Assignor hereby assigns, sells, transfers, sets over and
delivers unto Assignee as of the Effective Date, all of Seller’s and Assignor’s
respective right, title and interest in and to the Operating Agreements.
Assignee hereby accepts such Assignment, agrees to assume, perform, pay and
discharge in full when due all of Assignor’s liabilities and obligations under
or pursuant to the Operating Agreements, and agrees to indemnify Assignor and
Seller against and hold Assignor and Seller harmless from any and all cost,
liability, loss, damage or expense, including, without limitation, attorneys’
fees, accruing or arising out of the obligations thereunder first arising after
the Effective Date. Operator and Employment Company hereby consent to such
assignment by Seller and Assignor.

2. This Assignment shall be binding on and inure to the benefit of the parties
hereto, their heirs, executors, administrators, successors in interest and
assigns.

3. This Assignment shall be governed by and construed in accordance with the
laws of the State of Arizona.

4. This Assignment is delivered pursuant to the Purchase Agreement.



--------------------------------------------------------------------------------

5. Assignee acknowledges and agrees that, except as provided in the Purchase
Agreement, the assignment of the Operating Agreements is specifically made
“as-is” and “where-is,” without any representations or warranties express or
implied, including, without limitation, implied warranties of fitness for any
particular purpose or merchantability or any other warranties whatsoever.
Assignee has not relied and will not rely on, and Assignor is not liable for or
bound by, any express or implied warranties, guaranties, statements,
representations or information pertaining to the Operating Agreements made or
furnished by Assignor, or any agent or broker representing or purporting to
represent Assignor, to whomever made or given, directly or indirectly, orally or
in writing.

6. This Assignment may be executed in any number of counterparts, each of which
shall be deemed an original and all of which, when taken together, shall
constitute one and the same instrument.

[Next page is signature page].



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

ASSIGNOR:

DTRS SCOTTSDALE, L.L.C., a Delaware limited

liability company

By:  

 

Name:   Robert T. McAllister Title:   Senior Vice President, Tax SELLER:

SHR SCOTTSDALE, L.L.C., a Delaware limited

liability company

By:  

 

Name:   Robert T. McAllister Title:   Senior Vice President, Tax ASSIGNEE:

WALTON/SHR FPH, LLC, a Delaware limited

liability company

By:  

 

Name:  

 

Title:  

 

OPERATOR:

FAIRMONT HOTELS & RESORTS (U.S.)

INC., a corporation formed under the laws of

Delaware

By:  

 

Name:  

 

Title:  

 

[signatures continue on the next page]



--------------------------------------------------------------------------------

EMPLOYMENT COMPANY:

SCOTTSDALE PRINCESS PARTNERSHIP, an

Arizona general partnership

By:

  

CP Hotels (Scottsdale 1) Inc.,

    

a Delaware corporation, general partner

    

By:

 

 

    

Name:

 

 

    

Title:

 

 

By:

  

CP Hotels (Scottsdale 2) Inc.,

    

a Delaware corporation, general partner

    

By:

 

 

    

Name:

 

 

    

Title:

 

 

 



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF ILLINOIS

  

        )

    

        )

 

ss.

COUNTY OF COOK

  

        )

 

The foregoing instrument was acknowledged before me this          day of
                    , 2011, by Robert T. McAllister, as Senior Vice President,
Tax of DTRS SCOTTSDALE, L.L.C., a Delaware limited liability company, on behalf
of the limited liability company.

 

 

Notary Public

 

My Commission Expires:

 

 

STATE OF ILLINOIS

  

        )

    

        )

 

ss.

COUNTY OF COOK

  

        )

 

The foregoing instrument was acknowledged before me this          day of
                    , 2011, by Robert T. McAllister, as Senior Vice President,
Tax of SHR SCOTTSDALE, L.L.C., a Delaware limited liability company, on behalf
of the limited liability company.

 

 

Notary Public

 

My Commission Expires:

 



--------------------------------------------------------------------------------

STATE OF

        )         )  

ss.

COUNTY OF

        )  

The foregoing instrument was acknowledged before me this          day of
                    , 2011, by                                          
       , as                                                   of. WALTON/SHR
FPH, LLC, a Delaware limited liability company, on behalf of the limited
liability company.

 

 

Notary Public

 

My Commission Expires:

 

 

STATE OF

        )         )  

ss.

COUNTY OF

        )  

The foregoing instrument was acknowledged before me this          day of
                    , 2011, by                                          
       , as                                                   of FAIRMONT
HOTELS & RESORTS (U.S.), Inc., a Delaware corporation, on behalf of the
corporation.

 

 

Notary Public

 

My Commission Expires:

 



--------------------------------------------------------------------------------

STATE OF

        )         )  

ss.

COUNTY OF

        )  

The foregoing instrument was acknowledged before me this          day of
                    , 2011, by                                          
       , as                                                   of CP HOTELS
(SCOTTSDALE 1) INC., a Delaware corporation, as a general partner of, and on
behalf of SCOTTSDALE PRINCESS PARTNERSHIP, an Arizona general partnership.

 

 

Notary Public

 

My Commission Expires:

 

 

STATE OF

        )         )  

ss.

COUNTY OF

        )  

The foregoing instrument was acknowledged before me this ____ day of
______________, 2011, by ___________________________, as
________________________________ of CP HOTELS (SCOTTSDALE 2) INC., a Delaware
corporation, as a general partner of, and on behalf of SCOTTSDALE PRINCESS
PARTNERSHIP, an Arizona general partnership.

 

 

Notary Public

 

My Commission Expires:

 



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description



--------------------------------------------------------------------------------

Exhibit K

ASSET MANAGEMENT AGREEMENT

[attached behind]



--------------------------------------------------------------------------------

Exhibit L-1

MASTER PARTNERSHIP AGREEMENT

[attached behind]



--------------------------------------------------------------------------------

Exhibit L-2

NEW OPERATING TENANT AGREEMENT

[attached behind]



--------------------------------------------------------------------------------

Exhibit M

MORTGAGE INDEBTEDNESS TERM SHEET



--------------------------------------------------------------------------------

Exhibit N

HOTEL AGREEMENTS ESTOPPEL

                             , 2011

FMT Scottsdale Owner, LLC

Walton/SHR FPH, LLC

c/o Strategic Hotels & Resorts, Inc.

200 West Madison

Suite 1700

Chicago, Illinois 60606

Attention: General Counsel

Telecopy: (312) 658-5799

 

  Re:

The Fairmont Princess Scottsdale

Ladies and Gentlemen:

Reference is made to that certain Hotel Management Agreement dated as of
September 1, 2006 between DTRS Scottsdale, L.L.C. (“Seller”) and Fairmont
Hotels & Resorts (U.S.) Inc. (“Operator”), as amended by a First Amendment to
Hotel Management Agreement made as of                             , 2007 [sic],
a Second Amendment to Hotel Management Agreement made as of January 1, 2010, and
a letter agreement dated [            ], 2011 (collectively, the “Hotel
Management Agreement”) for the management and operation of The Fairmont Princess
Scottsdale Princess in Scottsdale, Arizona (the “Hotel”).

Reference is made to that certain Hotel Employment Agreement dated September 1,
2006 (the “Employment Agreement”) for provision of hotel employment services and
related agreements between Seller and Scottsdale Princess Partnership, a general
partnership formed under the laws of Arizona (the “Employment Company”).

The Seller has informed Operator and the Employment Company that the Seller
intends to sell the Hotel to FMT Scottsdale Owner, LLC, a Delaware limited
liability company (the “Purchaser”). As part of such sale, the Seller will
assign the Operating Agreement to Walton/SHR FPH, LLC, a Delaware limited
liability company and an affiliate of Purchaser (“Operating Tenant”). In
connection therewith, each of Operator and the Employment Company hereby
acknowledges, certifies and represents to the Purchaser and the Operating Tenant
as follows:

1. Neither the Hotel Management Agreement nor the Employment Agreement has been
further modified or amended and is in full force and effect and there are no
other agreements between the Seller and Operator or the Seller and the
Employment Company with respect to the operation or management of the Hotel.



--------------------------------------------------------------------------------

2. There are no defaults, claims, rights of set-off, defenses or disputes under
the Hotel Management Agreement or the Employment Agreement, and no events have
occurred which with the giving of notice or the passage of time or both could
become a default under the Hotel Management Agreement or the Employment
Agreement. There are no pending arbitration proceedings under the Hotel
Management Agreement or the Employment Agreement.

3. No payments or other sums are past due to Operator under or pursuant to the
Hotel Management Agreement or the Employment Agreement, and there are no
outstanding amounts owed to Seller under the Hotel Management Agreement or the
Employment Agreement that are past due.

4. Operator has not assigned any of its rights under the Hotel Management
Agreement and, to the best of its knowledge, Seller has not assigned any of its
rights under the Hotel Management Agreement prior to the assignment to the
Operating Tenant, other than to the current mortgagee of the Hotel. Employment
Company has not assigned any of its rights under the Employment Agreement and,
to the best of its knowledge, Seller has not assigned any of its rights under
the Employment Agreement prior to the assignment to the Operating Tenant, other
than to the current mortgagee of the Hotel.

5. The Basic Fee under the Hotel Management Agreement is [                    ].
There is no accrued and unpaid Incentive Fee under the Hotel Management
Agreement for any calendar year prior to calendar year 2011.

6. The Initial Operating Term (as defined in the Hotel Management Agreement)
commenced on September 1, 2006 and shall terminate on December 31, 2036 and
there are three ten-year renewal options.

7. The Seller has approved the annual budget for calendar year 2011.

8. Each of Operator and the Employment Company consents to the transfer of the
Hotel to Purchaser and the assignment of the Hotel Management Agreement and the
Employment Company to the Operating Tenant.

Operator and Employment Company understand that the Purchaser will be purchasing
the Hotel and that the Operating Tenant will be assuming the Hotel Management
Agreement and the Employment Agreement in reliance on this Estoppel Certificate
and that Operator and Employment Company will be bound by the terms hereof. This
Estoppel Certificate shall inure to the benefit of the Purchaser, the Operating
Tenant, their lenders and their successors and assigns.

[signatures appear on the next page]



--------------------------------------------------------------------------------

Very truly yours, FAIRMONT HOTELS & RESORTS (U.S.) INC. By:  

 

Title:  

 

SCOTTSDALE PRINCESS PARTNERSHIP, an Arizona general partnership By:   CP Hotels
(Scottsdale 1) Inc.,   a Delaware corporation, general partner   By:  

 

  Name:  

 

  Title:  

 

By:   CP Hotels (Scottsdale 2) Inc.,   a Delaware corporation, general partner  
By:  

 

  Name:  

 

  Title:  

 

 



--------------------------------------------------------------------------------

Exhibit O

SELLER ESTOPPEL

                             , 2011

FMT Scottsdale Owner, LLC

Walton/SHR FPH, LLC

c/o Strategic Hotels & Resorts, Inc.

200 West Madison

Suite 1700

Chicago, Illinois 60606

Attention: General Counsel

Telecopy: (312) 658-5799

 

  Re:

The Fairmont Princess Scottsdale

Ladies and Gentlemen:

Reference is made to that certain Purchase and Sale Agreement dated as of
            , 2011 between SHR SCOTTSDALE, L.L.C., a Delaware limited liability
company (“SHR”), DTRS SCOTTSDALE, L.L.C., a Delaware limited liability company
(“DTRS”), and SHR SCOTTSDALE Z, LLC, a Delaware limited liability company (“SHR
Z”) (SHR, DTRS, and SHR Z are collectively referred to as, “Seller”), and FMT
Scottsdale OWNER, LLC, a Delaware limited liability company (“Hotel Owner”),
WALTON/SHR FPH, LLC, a Delaware limited liability (“Operating Tenant”) (New
Hotel Owner and New Operating Tenant are herein collectively referred to as
“Purchaser”).

The Seller has informed Operator that the Seller intends to sell the Hotel to
Hotel Owner. And as part of such sale, the Seller will assign the Agreements
(defined below) to Operating Tenant. In connection therewith, Seller hereby
acknowledges, certifies and represents to the Purchaser as follows:

 

  1.

None of (i) that certain Bar Management Agreement among Seller, Fairmont
Hotels & Resorts (U.S.) Inc. (“Operator”), and Gerber Group Scottsdale, LLC
(“Gerber”) dated February 1, 2008 (“Bar Agreement”), (ii) that certain
Restaurant Management Agreement among Seller, Operator, and The Mina Group LLC
(“Mina”) dated February 11, 2008 (“Restaurant Agreement”) and (iii) the ceratin
Golf Facility Reservations and Use and Licensing Agreement among, PGA Tour, Inc.
(“PGA”), Tournament Players Club of Scottsdale, Inc. (“TPC”), Seller, and
Operator dated December 20, 1985 (as amended, “Golf Agreement”, together with
the Bar Agreement and the Restaurant



--------------------------------------------------------------------------------

 

Agreement, the “Agreements”) have been modified or amended and each such
Agreement is in full force and effect.

 

  2.

There are no defaults, claims, rights of set-off, defenses or disputes under any
of the Agreements, and no events have occurred which with the giving of notice
or the passage of time or both could become a default under any of the
Agreements. There are no pending arbitration proceedings under any of the
Agreements.

 

  3.

No payments or other sums are past due to Seller under or pursuant to any of the
Agreements and there are no payments or other sums are past due to any of
Gerber, Mina, PGA or TPC.

 

  4.

Seller has not assigned any of its rights under any of the Agreement and, to the
best of its knowledge, other than to the current mortgagee of the Hotel.

Seller is also assigning to the Hotel Owner its rights in that certain Lease
dated as of December 30, 1985, by and between the City of Scottsdale, Arizona,
as landlord (the “City”), and SRH Scottsdale, L.L.C., as successor to the
Scottsdale Princess Partnership, as tenant, (the “Seller”) as amended by
amendments dated as of November 17, 1986, April 4, 1995, December 23, 2002
(including both a 3rd amendment and a Wall and Sign Agreement) (the “Ground
Lease”) and reflected in a Memorandum of Ground Lease and Right of First Refusal
dated as of November 21, 1986. The Fairmont Scottsdale Princess (the “Hotel”) is
built, in part, on the leased premises referred to in the Ground Lease. In
connection therewith, the Seller further acknowledges, certifies and represents
to the Purcahser as follows:

 

  5.

The Ground Lease has not been further modified or amended other than as set
forth above, is in full force and effect, and there are not any other agreements
between the Seller and the City with respect to the premises leased pursuant to
the Ground Lease.

 

  6.

All payments or other sums due to the City pursuant to the Ground Lease have
been paid through             , 2011.

 

  7.

There are no defaults, claims, rights of set-off, defenses or disputes under the
Ground Lease, and no events have occurred which with the giving of notice or the
passage of time or both could become a default under the Ground Lease. There are
no pending arbitration proceedings under the Ground Lease.

Seller understands that the Purchaser will be purchasing the Hotel and that the
Operating Tenant will be leasing the Hotel in reliance on this Estoppel
Certificate and that Seller will be bound by the terms hereof. This Estoppel
Certificate shall inure to the benefit of the Purchaser, the Operating Tenant,
their lenders and their successors and assigns.



--------------------------------------------------------------------------------

Very truly yours, SELLER:

SHR SCOTTSDALE, L.L.C.,

a Delaware limited liability company

By:     Its:  

DTRS SCOTTSDALE, L.L.C.,

a Delaware limited liability company

By:     Its:  

SHR SCOTTSDALE Z, L.L.C.,

a Delaware limited liability company

By:     Its:  



--------------------------------------------------------------------------------

Exhibit P

GROUND LEASE ESTOPPEL

                             , 2011

FMT Scottsdale Owner, LLC

c/o Strategic Hotels & Resorts, Inc.

200 West Madison

Suite 1700

Chicago, Illinois 60606

Attention: General Counsel

Telecopy: (312) 658-5799

 

  Re:

The Fairmont Princess Scottsdale

Ladies and Gentlemen:

Reference is made to that certain Lease dated as of December 30, 1985, by and
between the City of Scottsdale, Arizona, as landlord (the “City”), and SRH
Scottsdale, L.L.C., as successor to the Scottsdale Princess Partnership, as
tenant, (the “Seller”) as amended by amendments dated as of November 17,
1986, April 4, 1995, December 23, 2002 (including both a 3rd amendment and a
Wall and Sign Agreement) (the “Ground Lease”) and reflected in a Memorandum of
Ground Lease and Right of First Refusal dated as of November 21, 1986. The
Fairmont Scottsdale Princess (the “Hotel”) is built, in part, on the leased
premises referred to in the Ground Lease.

The Seller has informed the City that the Seller intends to sell the Hotel and
assign the Ground Lease to FMT Scottsdale Owner, LLC, a Delaware limited
liability company (the “Purchaser”). In connection therewith, the City hereby
acknowledges, certifies and represents to the Purchaser as follows:

1. The Ground Lease has not been further modified or amended other than as set
forth above, is in full force and effect, and there are not any other agreements
between the Seller and the City with respect to the premises leased pursuant to
the Ground Lease.

2. All payments or other sums due to the City pursuant to the Ground Lease have
been paid through             , 2011.

3. There are no defaults, claims, rights of set-off, defenses or disputes under
the Ground Lease, and no events have occurred which with the giving of notice or
the passage of time or both could become a default under the Ground Lease. There
are no pending arbitration proceedings under the Ground Lease.



--------------------------------------------------------------------------------

The City understands that the Hotel Owner will be purchasing the Hotel and
assuming the Ground Lease in reliance on this Estoppel Certificate and that City
will be bound by the terms hereof. This Estoppel Certificate shall inure to the
benefit of the Purchaser and its lenders and its successors and assigns.

Very truly yours,

City of Scottsdale